 AERONCA MANUFACTURING CORPORATION461Aeronca Manufacturing CorporationandInternational Union,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America(UAW-AFL-CIO).Case No. 9-RC-2586.July 3,1957SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election issued on Decem-ber 28, 1955,1 an election by secret ballot was conducted on January18, 1956, under the direction and supervision of the Regional Directorfor the Ninth Region, among the employees in the unit found ap-propriate by the Board.Following the election, the parties werefurnished a tally of ballots.The tally shows that of approximately1,200 eligible voters, 1,176 cast valid ballots, of which 457 were castfor the Petitioner, and 705 were cast for the Intervenor, Aeronca Inde-pendent Union.On January 23, 1956, the Petitioner filed timely objections to con-duct affecting the results of the election. In accordance with the Rulesand Regulations of the Board, the Regional Director conducted aninvestigation of the objections and, on March 28, 1956, issued andserved upon the parties his report on objections to election, in whichhe recommended that the objections be overruled and that an ap-propriate certification of representatives issue.The Petitioner filed exceptions to the Regional Director's reporton April 9, 1956, and a supporting brief on April 19, 1956. On May21, 1956, the Board, having found that the Petitioner's objections andexceptions appear to raise substantial and material issues with respectto the conduct of the election which could best be resolved by ahearing, issued an order directing that a hearing be held thereon.On June 26 to 30, inclusive, 1956, a hearing was held before HerbertSilberman, hearing officer.On October 25, 1956, the hearing officerissued and caused to be served on the parties his report and recom-mendations on objections to election, recommending that the Peti-tioner's objections be overruled and that an appropriate certificationof representatives issue, as set forth in the copy of the report attachedhereto.Thereafter, the Petitioner filed exceptions to hearing officer's reportand recommendations on objections to election, proposed findings offact and conclusions of law, and a supporting brief, requests for1 114 NLRB 1516.118 NLRB No. 57. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDoral argument,2 and other communications; 9 the Employer filed anopposition to Petitioner's exceptions and Employer's exception, anda brief; and the Intervenor filed a statement in opposition to Peti-tioner's exceptions to hearing officer's report and recommendations onobjections to election, and a brief.The hearing officer's rulings made at the hearing are 'free fromprejudicial error and are hereby affirmed.' The Board has consideredthe hearing officer's report, the exceptions, briefs, oppositions, state-ments, and the entire record in this case, and finds merit in the Peti-tioner's exceptions for the reasons hereinafter set forth.A. The hearing officer's findingsThe report sets forth in considerable detail the Employer's acts andstatements which the Petitioner claims constituted interference withthe election, finds that most of them occurred as alleged by the Peti-tioner, but finds further that they do not, separately or cumulatively,warrant setting aside the election.The report disposes of the variousincidents or statements on one or more of the following grounds :They were within the Employer's area of permissible campaigningand expressions of preference ; the economic disadvantages which theypredictedwere based on what the Petitioner would do, not onthreatened Employer reprisals; they were engaged in by a smallproportion of the supervisors or by supervisors below the manageriallevel; they were directed at relatively few of the 1,200 employees inthe unit; they were not established as having occurred during thecrucial period; certain testimony was not credible; or the statementswere not coercive, did not contain promises of benefit, were insignifi-cant, or were otherwise unobjectionable.B.interference with the electionIn our opinion, the incidents which the hearing officer found tohave occurred clearly established that the Employer interfered with2As the exceptions,briefs,statements,and other documents filed herein,in our opinion,adequately present the issues and the positions of the parties,the Petitioner's requests fororalargument are hereby denied.3 On December 10 and 14,1956,the Petitioner sent letters to the Board commentingupon the possibleeffecton the instantcaseof recent decisions in certain Board cases.As these letters were not timely filed for consideration as part of the Board's formal record,they are hereby rejected, and the arguments contained therein will be disregarded.6During the hearing,the Regional Director's representative made available to the Em-ployer affidavits which had been obtained in the course of the investigation in this case.The Employer was permitted to introduce some of these affidavits into evidence for im-peachment purposes.The Petitioner objected,at the hearing and in its brief,and main-tained that the affidavits should have been treated as confidential documents for theexclusive use of the Board. The propriety of the Board's useof such affidavits for impeach-ment purposes is well established(N. L. R. B. v. Quest-ShonMark Brassiere Co., Inc.,185F. 2d 285, 289(C. A. 2) ; Seaboard Terminal and Refrigeration Company,114 NLRB 754 ;Bridgeport Castings Company,109 NLRB 749, 752). As the Board could have used theaffidavits for this purpose, it was not prejudicial error for the Regional Director's repre-sentative to permit their use by another party to the proceeding for the same purpose. AERONCA MANUFACTURING CORPORATION463the election by making coercive remarks and promises of benefit, bycampaigning intensively against the Petitioner and for the Intervenor,and by the sum total of its conduct, which created an atmosphere offear in the plant and deprived the employees of their freedom ofchoice.The Employer's business consists primarily of the manufacture ofairplane parts for Boeing Aircraft Company, which in turn producesairplanes for the United States Air Force. The contracts with Boeingestablish production schedules, and are subject to cancellation if theseschedules are not maintained.During the critical preelection period,' various employer representa-tives, on frequent occasions, told employees that selection of thePetitioner would result in Boeing and other customers withdrawingorders, which would cause a curtailment of production and of jobs.Statements to this effect were made by Lawler, president of theEmployer, as well as by various foremen. They were made inspeeches, letters, and conversations.In fact, the hearing officer refersto such statements as the Employer's "principal propaganda theme."For example, one of the Employer's letters to the employees, signedby Lawler, stated in part:Do you think our customers and our government are going tostand around and wait for vital plane parts, if a bunch of CIOtoughs tie up our plant with a reign of terror so they can collectdues from Aeronca men and women?Lawler told employee Adkins that if the Petitioner "gets in here wewill lose an awful lot of orders. . . . Boeing would pull the orders,because they wouldn't stand for trouble, their work would be heldup."He told employee Suitt that Boeing was "concerned about ourproduction schedules and our labor relationship," and indicated that"Boeing would transfer half their contracts to other companies inorder to insure an alternate source for parts if the Employer were tohave labor troubles."Other officials and supervisors made similarstatements.Employee Mullins was summoned to the office of Per-sonnel Director Moore, who presented his anti-Petitioner views atlength, and stated that Lawler was on his way to Boeing to find outif Boeing was going to change the contracts, and "was looking mightyworried when he left." Foreman Anthony told a departmentalmeeting that "if the CIO became the bargaining representative BoeingAircraft Company would transfer 40 percent of their orders with theEmployer elsewhere in order to insure an alternate source for partsin the event of a strike at Aeronca and that would mean a 40 percentlayoff by the Employer."Employee Eaton was told by his supervisor,5 The critical period in this case ran from December 28, 1955, when the Decision andDirection of Election issued, to January 18,1956, the date of the election.F.W. Wool-worth Co.,109 NLRB 1446. 464DECISIONSOF NATIONALLABOR'RELATIONS BOARDHamilton, "if the election was won by the CIO that half of thecontracts that we had at that time would be pulled."Employee Hallwas told by his supervisor, Lee, that "if the CIO won the election theEmployer would lose some of its contracts."The chief of the AirForce inspectors stationed at the plant told some employees that ifthe Petitioner won the election he had orders to pull contracts.'Some of these statements indicated that a loss of orders and ofjobs would result if the Petitioner were to win the election; otherswere conditioned upon the Petitioner causing labor strife, but thesewere accompanied by constant references to the probability of strikesif the Petitioner were to become the bargaining representative.Moreover, it is significant that the Employer at no time informed itsemployees of any statements or communications from Boeing or othercustomers on which its warnings of withdrawal of orders werebased, so that, as far as the employees were concerned, the references tothe loss of jobs following a Petitioner victory emanated from theEmployer.Under the circumstances, we are convinced that the Em-ployer was making its constant references to the withdrawal of ordersfor the purpose of implanting in the employees a fear that a loss ofjobs would inevitably follow a Petitioner victory.'We therefore conclude and find that the statements in questionclearly contained threats to the employees of loss of jobs, bolsteredby the Employer's references to Boeing and other customers With-drawing orders, which the employees had to accept at face value.As already found, the statements were made by a number of super-visors 8 up to and including the president of the Company, and wereThe hearing officer found no significance in this as (1) the chief inspector wasan employee of the Air Force, not of the Employer, and (2) the remarks were made to only4 employees,2 of whom had already voted,shortly before the polls closed,and there wasno evidence that they were communicated to other employees.As to(1), the Board,where a proper election atmosphere is in issue,will consider conduct affecting this atmos-phere whether or not it is attributable to the parties.(PoinsettLumber and Manufactur-ing Company,116 NLRB 1732 ;The Falmouth Company,114 NLRB 896 ;SouthdownSugars, 108 NLRB 114.)As to (2), the chief inspector's remarks cannot be viewed inisolation,but were part of what the report refers to as"the many predictions and rumorsof possible loss of employment should the Petitioner be certified which had been circulat-ing among the employees during the preelection period."PCf.Zeller Corporation,115 NLRB 762,where the employer enclosed with his letterto the employees it letter from the customer in question so the employees could make theirown evaluation of the customer's statements.In that case,moreover,the employer'sremarks were found not to constitute a threat to the employees' jobs.8 The hearing officer found that some of the Employer's statements referred to abovewere permissible on the ground,among others, that they were made by foremen and notby "higher managerial representatives."As we stated recently, however, inHardwareEngineering Co.,117 NLRB 896: "With respect to the foreman, it is not controlling thathis statement may not have been expressly authorized or subsequently ratified by highermanagement,since at the time lie made the statement,liewas an admitted supervisoryemployee for whose conduct an employer is normally responsible."We likewise find no merit in the hearing officer's finding that certain conduct was per-missible because the employeeswerenot actually intimidated thereby, but, on occasion,debated with their supervisors the relative merits of the two unions.As we stated inInternationa7 Brotherhood of Teamsters, etc.,Local No. 659(Ready Mixed Concrete Com-pany),117 NLRB 1266, "It is well-settled that the Act does not require proof that coerciveconduct had its desired effect." AERONCA MANUFACTURING CORPORATION465made so frequently that, as the record shows, their effectwas feltthroughout the plant.Under these circumstances, we find that theEmployer's numerous statements that selecting the Petitioner wouldresult in a withdrawal of orders and a loss of jobs were coercive.Furthermore, these coercive statements were made in the course ofthe Employer's intensive election campaign, during which the em-ployees were subjected to a constant barrage of propaganda in theform of speeches, letters, department meetings, and group. and indi-vidual discussions, all emphasizing, as the report describes it, "theEmployer's thesis that the employees' best interests would be servedby preserving thestatus quoand that' all they could anticipate froma change of bargaining representative was strikes and economic suf-fering."This campaign propaganda contained a great many vilify-ing references to the Petitioner, its mercenary leadership,and itsfrequentviolent strikes.The followingare examples of theEmployer's derogatory references to the Petitioner during this period :Strike-happy outfit.CIO troublemakers.CIO toughs.CIO salesmen . . . hate the truth.I [Lawler] cannot see how the CIO could do anything butthreaten our future and hurt us all.If welose ourcustomers,we loseour jobs.We who have jobs atAeronca know that, but the CIOorganizers who came from out-side tocauseus trouble don't seem to know it.This could be veryrealthreat to our job security. If the CIOmuscle men move in on us, and if trouble happens as it has in somany otherplaces,we stand a good chanceof losing some of theseorders.If we lose orders, we lose jobs.In contrast, the Employer at the same time was lauding the Inter-venor for its assistance when the Employer was in financial difficultyin 1949, its record of 10 years without a strike, its ability to obtaina wage increase for the employees every year, and the "one big, happyfamily" relationship which existed with the Intervenor representingthe employees.In its numerous expressions of preference betweenthe two competing unions, the Employer never madereference to theemployees' "no-union" choice.In addition to describing the Intervenor's help when the Employerwas in financial difficulty, Lawler's speeches reminded employeesthat he came to the plant in 1949 when he "had the difficult job oftrying to bring back to life an almost dead Aeronca," and how wellhe had succeeded in that job. In some of his conversations withemployees, Lawler indicated that he would leave the plant if thePetitioner became the bargaining representative of the employees.450553--58-vol. 11831 466DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe agree with the Petitioner that these remarks of Lawler aboutleaving should be read in the context of his statements about savingthe Company from economic disaster.During this period, there were also numerous conversations betweensupervisors and employees in which the supervisors expressed theirstrong anti-Petitioner' and pro-Intervenor views.In the course ofthese conversations, some of the supervisors made remarks to em-ployees which were coercive or contained promises of benefit.Forexample, employee Eaton was told by his supervisor, Hamilton, that"The Company would deal with an Independent Union better thanthey would with the CIO"; employee Hall was told by his supervisor,Lee that "it would be better to continue the Independent as bargainingagent in order to avoid loss of employee privileges";and employeeLower,was told by his supervisor,Richter, that"in case the CIOcomes in they will ask fora lot of things and the Company will tightenup on a lot' of things."'Furthermore, several supervisors wore Intervenor buttons in theplant.While, as the hearing officer points out, very few did so, andthey wore them for a short time only, nevertheless it was long enoughto be observed by a number of employees in various departments.The hearing officer refers to a number of cases in which employerswere given considerable latitude by the Board in apprising employeesof their preferences with regard to unions seeking representativestatus.We are satisfied that in the present case, the Employer hasexceeded those broad boundaries of permissible conduct.It is well established that .the Act gives employees the right to an"untrammeled and free choice" 1e of a bargaining representative; theBoard has held, in cases involving objections to an election, that eachcase must be decided on its own unique combination of facts ; 11 thecourts have recognized the Board's "wide degree of discretion inestablishing the procedure and safeguards necessary to insure thefair and free choice of bargaining representatives by employees"; 12and the Board and the courts have held that the Board may setaside an election because of speeches which are not coercive,13 conduct9We do not agree with the hearing officer that this conduct can be excused on theground that it did not directly reach allor nearlyall the employees.Just as the remarksabout Boeing withdrawing orders permeated the entire plant,so also, we find, did its re-peated expressions of preference for the Intervenor, the statements about the friendlyrelationswhich had existed with the Intervenor being imperiled if the Petitioner wereselected,and the indicationsthat Lawler,who had saved the plant from economic disaster,would leave if the Petitioner won.1oDallasCity PackingCompany,116 NLRB 1609;Lloyd A. FryRoofing Company,Incorporated,116 NLRB 1360;Bata Shoe Company,Inc.,116NLRB 1239.11TheLiberalMarket,108 NLRB 1481, 1486.12N. L.R.B. v. National Truck Rental Co.,239 F.2d 422(C. A., D. C.,Oct. 18, 1956),quotingN. L. R. B. V.National ContainerCorp.,211 F. 2d 525 (C.A. 2), which quotedfrom N.L. R. B. v. A. J. TowerCo., 329 U.S. 324, 330.13 ForemanR Clark, Inc. v. N. L. R. B.,215 F. 2d 396. (C. A. 9), cert.denied 348 U. S.887. AERONCA MANUFACTURINGCORPORATION467which does not constitute unfair labor practices'14 or coercive remarkseven if made to relatively few employees,15 or even if they are veiled,l6hinted,17 or merely implied,18 if, in the exercise of the Board's discre-tion, such conduct interfered with the employees' freedom of choice.'We find, on the basis of the entire record, that the Employer, byits remarks about the withdrawal of orders by Boeing and other cus-tomers, and the resulting loss of jobs, by its vilification of the Peti-tioner in contrast with its praise of the Intervenor, by the coerciveremarks and promises of benefit made by supervisors, and by thetotality of its election campaign conduct, generated "an atmosphereof fear" 20 among its employees which deprived them of their freedomof choice.[The Board set aside the election held on January 18, 1956.],[Text of Direction of Election omitted from publication.].CHAIRMAN LEEDOM and MEMBER RODGERS, dissenting :We do not agree with our colleagues that there is any foundation,,in: fact or in law, for upsetting the results of the election which hasbeen held among the 1,200 employees in the unit here involved, andwhich resulted in a decisive victory for the Intervenor.The hearingofficer's report contains an exhaustive discussion of the evidence inthis case, as well as a painstaking analysis of the pertinent Board'and court decisions, and concludes that the incidents in question didnot constitute improper interference with the election whether con-sidered separately or cumulatively.We agree with the hearing officer,and would adopt his findings, conclusions, and recommendations.Ashis attached report is so detailed and complete, we shall advert onlybriefly to the reasons why we disagree with the result reached by themajority.The majority's determination that the Employer's preelection cam-paign conduct requires that a new election be directed is based upon14N. L. R.B. v. Bar-Brook Manufacturing Co., Inc.,220 F.2d 832(C. A. 5).-15LloydA. Fry RoofingCompany, Incorporated,116 NLRB 1300.16The Humko Co., Inc.,117 NLRB 825.11Norris-Thermador Corporation,117 NLRB 1340.12 Paramount Cap ManufacturingCompany,116 NLRB 993, 1001.12As the Board stated in13 etaShoeCompany,supra,quoting fromThe Gummed Prod-netsCompany,112 NLRB 1092,1094, it "will set aside an election when`the challengedpropaganda has lowered the standards of campaigning to the point where it may be saidthat the uninhibited desires of the employees cannot be determined in an election.' "p Poinsett Lumber and ManufacturingCompany,116 NLRB 1732,1739.Cf.The Fal-mouth Company,114 NLRB 896,where threats had been made by local businessmen andtwo alleged supervisors.The Board there stated that it was unnecessary to determinewhetherthe employer and the businessmen had acted in concert, or whether the employerwas responsible for the activity of the two alleged supervisors, in view of the fact that a"fear of economicloss sopermeated the atmosphere surrounding the election as to renderimpossible the rational,uncoerced selection of a bargaining representative contemplatedby the Act." 468DECISIONSOF NATIONALLABOR RELATIONS BOARD(1) remarks which our colleagues deem coercive, and (2) the totalityof the Employer's conduct.(1)The first ground rests on strained interpretations of remarksmade by a small proportion of the supervisors in the plant. Theseremarks, on their face, consist merely of expressions of opinion orpredictions as to the likely effect of a Petitioner victory based uponthe Petitioner's conduct in other plants, and are therefore clearly pro-tected by Section 8 (c).Primarily, the remarks on which the ma-jority opinion relies were to the effect that Boeing, the Employer'sprime contractor, would withdraw some of its contracts if the Pe-titioner became the employees' bargaining agent.The Employer,under its contracts with Boeing, made airplane parts whichBoeing,in turn, utilized in the production of airplanes for the United StatesAir Force. The Employer was required by its contracts with Boeingto maintain rigid production schedules, in unification with the Boeingschedules, so that all necessary parts for the Boeingairplanes wouldbe available when required.After 10 years of harmonious strike-free relations with the Inter-venor, the Employer was justified in believing it likely that this rela-tionship would continue if the Intervenor were again selected by theemployees. In contrast, the Employer had factual evidence, which itdistributed to the employees, of bitter, violent, and costly strikes inwhich the Petitioner had engaged at other plants.Accordingly, theEmployer pointed out to the employees, as it was clearly privileged bySection 8 (c) to do, the greater likelihood of industrial peace withthe Intervenor representing the employees.The remarks about theBoeing withdrawal of contracts were couched in terms of prediction.The Employer's referencewas towhat might eventuate should thePetitioner become the bargaining agent and cause strikes, which woulddisrupt the Employer's production schedules. In such circumstances,the Employer indicated that Boeing could cancel its contracts andcould thereby bring about a reduction in employment.21The major-ity culls out of these remarks 1 or 2 which were not expressly condi-tioned uponthe occurrence of labor strife, and imports into all of thema meaning-completely at variance with their content-that the Em-ployer itself was threatening to cut production and reduce employ-ment if the Petitioner won the election 222'The majority opinion pointsto the factthat the Employer did not, as inZeller Ca.-poration,115 NLRB 762,givethe employees evidence to supportits predictions about thewithdrawal of Boeing orders.These predictionswere clearly justified bythe productionschedules required by the contract.The majority's reliance on cases like11 'orris-Thermalor Corporation,117 NLRB 1340,isunfounded.In thatcase,the employer "hinted" thathewould terminate certainbenefits if the union won the election.That is clearly distinguishable from the state-ments hereinthat athird party would cancel its contract with the Employer if thePetitioner won the election and then caused work stoppages,which would prevent com-pliance with the contract schedules. AERONCA MANUFACTURING CORPORATION469(2)The second ground on which our colleagues rely is equally with-out merit.The majority apparently concludes that certain incidents,each of which is permissible under Section 8 (c), nevertheless add upto unlawful interference with an election.The total number of inci-dents seems small when measured against the 1,200 employees andmore than 88 supervisors.The majority nevertheless seems to argue,from the number of incidents, that there was unlawful interferencewith the election.But as none of these incidents actually contained athreat or promise of benefit, any number of them, legally as well asmathematically, add up to nothing.Accordingly, like the hearing officer, we would find that the Em-ployer's conduct did not preclude the employees from a free expressionof their choice, protected by the secrecy of the ballot box.As the em-ployees cast their ballots decisively for the Intervenor, the Intervenorshould be certified as their bargaining agent.HEARING OFFICER'S REPORT AND RECOMMENDATIONS ONOBJECTIONS TO ELECTIONSTATEMENT OF THE CASEFollowing the initial hearing in this matter, on December 28, 1955, the Boardissued its Decision, 114 NLRB 1516, directing an election among the employees ofthe Employer in a described appropriate unit to determine whether they desire tobe represented for purposes of collective bargaining by the Petitioner, by theIntervenor, or by neither.Pursuant thereto an election by secret ballot was conductedon January 18, 1956. The tally of ballots shows:Approximate number of eligible voters----------------------- 1, 200Void ballots-----------------------------------------------3Votes cast for Petitioner------------------------------------457Votes cast for Intervenor-----------------------------------705Votes cast against participating labororganizations------------14Valid votes counted---------------------------------------- 1,176Challenged ballots-----------------------------------------16Valid votes counted plus challenged ballots------------------- 1, 192On January 23, 1956, the Petitioner filed timely objections to conduct affectingthe results of the election.The objections are as follows:1.Campaign tactics and propaganda employed by the Intervenor hereinand the Employer herein lowered the standardsof campaigningto the pointthat the uninhibited desires of the employees could not bedetermined in saidelection.2.That during said election campaign and after the Direction of Electionsaid Employer gave raises to certain of its employees for the purpose of influenc-ing their votes for the Intervenor.3.On or about Jan. 13, 1956 the Chief Inspector for the Air Corpsstated inthe plant to employees that if the CIO won the election the company would lose40% of its contracts.He further stated that the Air Corps would pull 40%of said contracts and that he would have to pay off part of his inspectors if theCIO won the election.He is assigned to the plant by the Air Corps.4.That the Employer through itsagentstated that if the CIO won theelection Boeingwould pull its contracts.5.That the Employer during the election campaign and after the Directionof Election through its agents held meetings of small groups of employees oncompany time and property and contactedsingleemployees for the purpose oftellingthem to voteagainst theCIO and in favor of the Intervenor, and soadvised them.6.That Supervisors of the Employer worecampaignbuttons of the Intervenor. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.That the Employer on the day of the election permitted the Intervenor to;place its "vote for Independent signs" on the company property along a company.fence, use of which was not offered or permitted to the petitioner.8.That the Employer furnished facilities and employees to the Intervenor,for the publication of its propaganda.9.The Employer during the election campaign and after the Direction ofElection through its agents said that if the CIO won the election the company`would turn its business over to its competitors and go out of business and thatthe new construction now in process would be stopped.10.That the Employer permitted the free run of the plant for electioneeringby the Intervenor but denied the same right to the petitioner.11.That the Employer distributed publications to its employees during theelection campaign and after the direction of election urging its employees tovote for the Intervenor and against the petitioner.12.That the Employer threatened loss of employment if the employees votedfor the petitioner.13.That the election did not reflect the free choice of the employees in thatthe company and the Intervenor released and published false and misleadinginformation as to the effect upon the company's business if the petitioner wonthe election.14.And for other misconduct and misrepresentations on the part of theEmployer and Intervenor which interfered with said election in violation of theAct.Thereupon the Regional Director conducted an investigation and, on March 28,1956, issued and served upon the parties a report recommending that the objectionsbe overruled.The Petitioner duly filed exceptions to this report.Upon considerationof the matter, the Board on May 21, 1956, issued an order directing a hearing toresolve the issues raised by the Petitioner's objections and exceptions.Pursuant to said order and upon due notice to all parties a hearing was heldatMiddletown, Ohio, on June 26 through 30, 1956, before the hearing officer, dulydesignated by the Chief Trial Examiner.All parties to this proceeding appeared andwere represented by counsel and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence bearing upon the issues,to engage in oral argument, and to submit briefs to the hearing officer. Briefs wereduly filed on behalf of the Petitioner, the Intervenor, and the Employer which havebeen carefully considered.Upon the entire record in the case, and from my observation of the deameanor,of the witnesses who testified before me, I make the following:FINDINGS OF FACTPRELIMINARY STATEMENTIn the interest of brevity, discussions of testimony which the hearing officer findshas no probative value because of lack of credibility or materiality will be relegatedto Appendix E attachedhereto.The Board having issued its Direction of Election on December 28, 1955, andthe balloting having taken place 21 days later, on January 18, 1956, only misconductwhich occurred during this period can be relied upon as the basis for setting asidethe election.M. W. Breman,115 NLRB 1581; F.W. Woolworth Co.,109 NLRB1446.Antecedent events, however, may be considered as background evidence toclarify and impart meaning to specific occurrences within the critical period.Forthis purpose only consideration has been given to evidence of activities antedatingthe Direction of Election.Since 1946 the Employer has recognized the Intervenor as the statutory representa-tive of the employees in the appropriate unit described in the Board's Decision inthis case and has entered into a series of collective-bargaining agreements with thatunion, the last of which was executed in March 1955. The evidence shows that rela-tions between the contracting parties have been amicable.The Intervenor nevercalled a strike against the Employer and during a period when the Company wasin financial distress cooperated with the Employer in solving its economic problems.Understandably, the Employer has opposed the efforts of the Petitioner to replacethe Intervenor as the bargaining agent for the Company's employees.All the interested parties campaigned vigorously during the critical preelectionperiod.Petitioner avers that both the Employer and the Intervenor have beenguilty of campaign misconduct.However, substantially all the evidence adducedby the Petitioner at the instant hearing in support of its objections is directed againstthe electioneering activities of the Employer and its agents. AERONCA MANUFACTURING CORPORATION4711. Intervenor's campaign literatureThe only culpable act attributed to the Intervenor by the Petitioner concernscertain handbills and notices distributed to the employees by the former.Thesewere either mailed or passed out by hand.Neither at the hearing nor in its briefdid the Petitioner advert to any specific impropriety in the content of the Intervenor'scampaign literature.The gist of the Petitioner's objections in this regard, iteratedin its brief in support of its exceptions to the Regional Director's report, is that"the Board should find that the activities of the Company and the [Intervenor]against the Petitioner were in the nature of a joint enterprise. If this be true, the[Intervenor's] publications, . . . become equally the publications of the Employer"and so considered exceed the permissible limits of campaign propaganda. In itsbrief to the hearing officer the Petitioner advances the somewhat different argumentthat "where a company participates in an election on the side of one of the[competing] unions, it makes that union its agent and is bound by its acts.Clearlythe publications of the [Intervenor] were not legitimate election propaganda forthe company to have distributed."As to Petitioner's first contention, there is noevidence indicating any concert of action between the Employer and the Intervenor.The fact that each actively opposed the organizational efforts of the Petitioner isnot proof of common activity "in the nature of a joint enterprise."Likewise, asto the alternative argument, there is no evidence indicating any agency relationshipbetween the Employer and the Intervenor, and I find no merit in the Petitioner'sargument that responsibility for the Intervenor's campaign literature should beimputed to the Employer only by virtue of the congruity of their election objectives.The DeVilbiss Company,115NLRB 1164;Morganton Full Fashioned HosieryCompany,107 NLRB 1534. It is the policy of the Board not to censor or policepreelection propaganda unless there was resort to forgery, trickery, or conduct somisleading as to have deprived the employees of the opportunity sensibly to evaluatethe utterances.Twentieth Annual Report of the National LaborRelations Board,pp. 62-63. I have read the handbills and notices disseminated by the Intervenorwhich were introduced in evidence at the hearing' and, whether considered sepa-rately or collectively, I find that they do not exceed the scope of legitimate unioncampaign activity.Accordingly, I shall recommend that the Petitioner's objectionsto the preelection conduct of the Intervenor be overruled.2.Employer's campaign literatureThe Petitioner strenuously argues that publications disseminated to the employeesby the Employer during the preelection period contained express or implied threatsof reprisal in the event the Petitioner was successful in the forthcoming election, andpromises of benefit for the employees should they reject the Petitioner at the polls.In support of these objections the Petitioner introduced in evidence seven lettersand a newsletter which was distributed to employees in the plant.'I am attaching to this report as Appendix A copies of most of these exhibits'together with the Petitioner's specific objections to each and the hearing officer'sanalysis of the objections.Viewing the Employer's preelection literature as a1These publications were marked in evidence at the instant hearing as Petitioner'sExhibits 11-A through 11-K and are the identical documents attached to the RegionalDirector's report on objections to election and marked by the Regional Director as Ex-hibits J through W.2 These letters which were marked in evidence as Petitioner's Exhibits 2a through 2gare the identical documents attached to the Regional Director's report on objections toelection as Exhibits A through G, except that attached to Petitioner's Exhibit 2c (Re-gional Director's Exhibit C) when mailed to the employees was a booklet entitled "KohlerofKohler News" for April 1955 which was published by the Kohler Company of Wis-consin.This booklet was admitted in evidence at the instant hearing as Petitioner'sExhibit 3.Petitioner's Exhibit 2h.Omitted are a letter to the employees mailed on December 8, 1955, which antedatesthe direction of election herein, and the newsletter, which is dated January 13, 1956, butas to which the Petitioner has not advanced any specific complaint.The only possibleobjectionable feature of the newsletter is a clause which reads, "the election will decidethe future of all our jobs and our company." Viewed together with the Employer's othercampaign literature this statement suggests that should the Petitioner win the electionitmight call a strike which could resultin a permanentreduction in the work force.Such prediction is not considered by the Board to be coercive. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole, it shows the Company's antipathy towards the Petitioner; it suggests thatthe Petitioner would be unable to fulfill its campaign promises; it predicts loss ofemployment, other economic detriments, and less friendly relations between manage-ment and the workers should the Petitioner be selected as the employees' bargainingagent; it urges employees to vote against the Petitioner and, by alluding to thebenefits the employees already had obtained and the amicable relationship that hasexisted between the employees and company officials while the Intervenor was actingas their representative, intimates that the employees' best interests lie in continuedrepresentation by the Intervenor.The Employer's campaign propaganda contained no direct threats of reprisal orpromises of benefit conditioned upon the outcome of the election.The Petitioner,however, construes much of it to bear by implication threats and promises. Icannot concur with the Petitioner's interpretations.It is the Board's usual practiceto give "effect to the plain meaning of the words used."F.W. Woolworth Co.,111NLRB 766, 768 6 This does not mean that in appropriate circumstances threats orpromises may not be implied from ambiguous or guarded languge. But it doesmean that language, particularly when used as propaganda during union electioncampaigns, should not be artfully analyzed to the point of distortion so as to torturefrom it implications not readily apparent to the rank-and-file employees. I findfor reasons more fully explicated in Appendix A that the Employer in its campaignliterature did not do more than express its views, arguments, and opinions withregard to the pending election.The Petitioner further argues that defamatory descriptions of the Petitioner andits agents contained in the aforesaid publications led the employees to believe thatitwould be futile to select the Petitioner as their representative because the Employerwould never bargain with the Petitioner and lowered the standards of campaigningto an extent that it impaired the ability of the employees to exercise a free choiceof representatives at the election.The statements the Petitioner relies upon tosupport these contentions are:The CIO boys . . . anxious to get their hands on a slice of your pay check.Heaven forbid that these conditions ever happen to use here at Aeronca.They cannot guarantee anything.CIO salesmen know every slick trick in the book.They hate . . . the truth.It is not necessary for a company "to give in to them."Strike-happy outfit.CIO troublemakers don't have to depend upon our customers for their breadand butter.If a bunch of CIO toughs tie up our plant with a reign of terror so they cancollect dues from Aeronca men and women.CIO muscle-men.Professional organizers who recently dropped in on us to pick up some easydues money.Similar statements, however, have been considered by the Board and have beenfound to be within the area of permissible campaigning.SeeBridgeportMouldedProducts, Inc.,115 NLRB 1751;The Zeller Corporation,115 NLRB762; South-wester Co.,111 NLRB 805, 806;Esquire, Inc.,107 NLRB 1238;General Shoe Cor-poration,77 NLRB 124, 125.Finally, the Petitioner contends that whenever an employer injects itself into aunion election campaign its very participation interferes with the employees' freedomof choice.Unquestionably the Employer here published the literature complainedof with the object of inducing its employees to reject the Petitioner at the polls. Ithas been observed that "slight suggestions as to the employer's choice between unionsmay have telling effect among men who know the consequences of incurringthat employer's strong displeasure."InternationalAssociation ofMachinists v.N. L. R. B.,311 U. S. 72, 87. It may therefore be assumed that the Company'scampaign was highly effective.But the degree of success which the Employerexperiences is not the rod by which to measure the propriety of its conduct.Anemployer is no longer required to remain aloof and to pretend indifference to theoutcome while a union it opposes attempts to organize its employees.The Board'searly employer-neutrality doctrine has been firmly overruled.N. L. R. B. v.Virginia Electric & Power Company,314 U. S. 469;N. L. R. B. v. American TubeBending Co.,134 F. 2d 993 (C. A.2); N. L. R. B. v. J. L. Brandeis & Sons,145 F.2d 556, 564 (C. A. 8). It is now well settled that not only may an employer makeknown its preference between two unions competing for its employees' allegiance6See alsoSilver Knit Hosiery Mills, Inc.,99 NLRB 422, 425. AERONCA MANUFACTURING CORPORATION473butmay also seek to persuade the employees to make the selection which theemployer favors so long as it does not resort to threats of reprisal,promises ofbenefit, trickery, or other objectionable conduct.The DeVilbiss Company, 115NLRB 1164;Sylvania Electric Products, Inc.,106 NLRB 1210;Stewart-WarnerCorporation,102 NLRB 1153.3.Conduct of Employer's president,John LawlerJohn Lawler, the Employer's president, plainly advertised his opposition to thePetitioner and, by indicating his satisfaction with the relationship between manage-ment and the employees while the Intervenor was acting as their representative,his preference for that union continuing as bargaining agent.Petitioner adverts toletterswhich were sent all employees by Lawler, a speech he made in the plant,and interviews he had with individual employees during the preelection period ashaving exceeded the limits of permissible employer campaign activity.a.Lawler's speechOn December 29, 1955, the day the Employer received its copy of the Directionof Election, Lawler made a speech to the employees in which he keynoted theEmployer's position with regard thereto.He repeated the theme of his address ina series of letters which were later mailed to the employees.These letters havebeen considered above.Lawler read his speech from a prepared text, a copy ofwhich is attached hereto as Appendix B.He opened the speech by advising theemployees that there would be an election "to decide whether you are going tocontinueto be represented by your local Independent Union or whether you willbe represented by the InternationalCIO Union."Following this he reminded theemployees that since 1949, when the Company was struggling through a financialcrisis, the Employer had increased wage rates an average of 65 cents per hour,"which isgreaterthan any company in this area and which is greater than thosesettled on an International level," and that while the Company has kept its promisesto the employees, "for people on the outside it is easy to make a lot of promiseswhich can never be fulfilled."He concluded his speech by telling the employees,"Your future and the future of the Company rests in your hands.That is thereason knowing the fine people we have had here through the years that I havethe utmost faith in the outcome of the election."Petitioner correctly argues that Lawler's expression of "faith" in the outcome ofthe election considered together with his failure to mention"no union"as a possiblechoice at the polls indicated to the employees that he favored the Intervenor.How-ever,since an Employer may advertise his preference among competing unions, thisisnot objectionable.Vita Food Products, Inc. of Maryland,116 NLRB 1215.The Petitioner further argues that Lawler, in effect, said to the employees that ifthe Petitioner were to win the election "the Company's policy on wages will cease,and [the employees'] future and the future of the Company will be imperilled."I agree that Lawler suggested to his audience that a victory for the Petitioner mighteventuate in economic injury to the employees and the Company.However, Idisagree that he indicated that the Company would initiate action to bring aboutany such unfortunate consequences.By questioning the contestants' unselfishness,their interest in the employees' personal welfare, and their records at other plants,Lawler implied that the Petitioner, if designated as bargaining agent, would serveto advance its own interests to the detriment of the employees'welfare.Thus, hepredicted in his speech that, rather than the Employer, it would be the Petitioner,if victorious, who would be the cause of any economic harm the employees mightsuffer.I also do not agree with the Petitioner that the implications to be drawnfrom Lawler's address are the same as were drawn from the speech described inScripto, Inc.,103 NLRB 713. For the reasons explicated above in regard to theEmployer's campaign literature, I find nothing coercive in Lawler's December 29speech.b.Lawler's interviews with employeesThe Petitioner called upon five employees to testify concerning conversationsthey had with Lawler during the preelection period. It is Petitioner's contentionthat in the course of these interviews Lawler made threats and promises related tothe pending election. I have carefully considered this contention and find it withoutmerit.Attached hereto as Appendix C are my findings in regard to each of thefive interviews upon which the Petitioner relies.The Petitioner further contendsthat, independent of any threats or promises, Lawler's suggestions to the employeesduring these interviews that they should vote against the Petitioner and for the 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntervenor are reasons enough to set aside the election herein under the theoryexpressed inEconomic Machinery Company,111NLRB 947. I find no merit tothis argument.Absent circumstances such as were present in theEconomic Ma-chinerycase, an Employer who talks with individual employees and tries to persuadethem to vote in a Board election for the choice he favors has not engaged inconduct whichper sejustifies setting aside the election.Lawler's conversationswith 5 employees out of a unit of 1,200 at the places where they normally work,in and of itself, was not objectionable.Mall Tool Company,112 NLRB 1313.4.Activities of Foreman John WiseDuring the times material herein John Wise was foreman of the paint shop,department 9, which had a complement of 64 employees, 40 on the first shift and24 on the second shift.Wise worked during the first shift.The Employer expected its foremen to hold occasional meetings with the menthey supervised for the purpose of discussing departmental problems and othermatters of mutual concern.There was evidence that at three such departmentalmeetings held between December 28, 1955, and January 18, 1956, questions relatingto the pending election were discussed.Wise testified that unlike the other foremen, and in violation of the Company'spolicy, he did not hold any departmental meetings. Instead he followed the practiceof speaking with the employees in his department individually.During the criticalpreelection period, he spoke with 12 or 15 employees.Wise testified that "theorigin of each conversation with each employee was just about the same thing,how he liked his employment there and how he liked me as a foreman, and generallikes and dislikes."The Petitioner contends that in four of these conversations, as to which evidencewas adduced at the hearing, Wise made threats or promises of benefit which con-stituted interference with the election.AlthoughWise suggested to these fouremployees that they vote against the Petitioner, I find that Wise did not implementhis recommendations with either threats or promises. In Appendix D attachedhereto is a summary of the evidence relating to Wise's interviews and my specificfindings in regard thereto.The Petitioner further argues that Wise's private interviews during the preelectionperiod "offends the rule in theEconomic Machineryline of cases."Among thecases which have applied the principle of theEconomic Machinery Companyde-cision, the facts inThe Gallaher Drug Company,115NLRB 1379, present theclosest approximation to the situation under consideration here. In theGallahercase, 393 ballots were cast in an election held among employees who worked in27 drugstores composing a multiplant appropriate unit.Gahris, the manager of1of the stores, conducted individual interviews with 20 out of the 29 employeesunder his supervision for the purpose of urging them to reject the Petitioner in theelection.(In some of the interviews Gahris limited himself to describing the dis-advantages of having a union.)The Board, citingEconomic Machinery Company,IllNLRB 947, held that this conduct "interfered with a free election, regardlessofwhether or not his remarks contained any threats of reprisal or promises ofbenefit."InEconomic Machinery Company,the Board reaffirmed the principle that it willpresume the results of an election do not represent "the employees' own true wishes" 6where the employer adopts the technique of having a responsible representative ofmanagement interview in comparative privacy substantially all employees in the unitindividually or in small groups and urge them to vote in the manner favored bythe employer. InThe Gallaher Drug Companycase, the Board expanded thisprinciple by equating substantially all the employees in one plant of a multiplantunit to substantially all the employees in the entire unit.The evidence concerning Wise's interviews cannot be equated with the facts intheGallahercase.The significant difference between the 2 cases is that Wise urgedonly-4 employees to vote against the Petitioner,7 or one-tenth of those he supervised,whereas in theGallahercase,Manager Gahris interviewed more than two-thirdsof the employees subject to his direction.A further difference is that in theGallahercase the employees supervised by Manager Gahris worked in premises6 GeneralShoeCorporation, 77NLRB 124, 127.7Although Wise testified he may have interviewed as many as 15 employees during thepreelection period, there is no evidence that he urged any employees other than the fournamed in Appendix D to vote against the Petitioner. AERONCA MANUFACTURING CORPORATION475separate from the premises where the other employees in the unit worked andGahris was the principal representative of management regularly at the store, whilehere,Wise was foreman of only one of many departments housed in the Employer'splant 1 and at almost all times his superiors in management's hierarchy were presenton the premises.8The Board is of the view that "the results of a secret ballot . . . should not belightly set aside" 9 and, therefore, it is only "in the rare extreme case" 10 that it willvacate an election upon the basis of employer conduct which would not amount tointerference, restraint, or coercion within the meaning of Section 8 (a) (1) of theAct.Because theEconomic Machinerycase represents an exception to the Board'sgeneral policy it should be sparingly applied as precedent only in situations whichparallel its facts or the facts in one of the later cases which the Board specificallyheld was governed by the same rule. Since the evidence relating to Wise's interviewsdoes not show any systematic attempt by Wise to influence the vote of any sub-stantial number of employees under his supervision and presents a considerably lessaggravated situation than was present in theGallaher Drugcase, I find, contraryto the Petitioner, thatWise's interviews did not offend the rule in theEconomicMachinerycase.SeeThe American Envelope Co.,97 NLRB 1541, 1543.5.Conduct of General Foreman Claus RichterClaus Richter is general foreman for the night shift at Plant 1, the largest of theCompany's three Middletown plants.Four employees testified to events involvingRichter which Petitioner contends coercively interfered with the employees' oppor-tunity to exercise a free choice in the election.Richter either denied or offeredan exculpatory version of the incidents.Upon the basis of his demeanor and thefact that his testimony in part impressed me as having been contrived to providea facile explanation for his alleged campaign misconduct, in agreement with thePetitioner, I find that Richter was not a reliable witness.WilliamWoolums testified that on the night of January 11, 1956, as he wasleaving the plant together with about a dozen other employees, Richter said to him,after referring to the pending election, that "an Army inspector from Wright-Pattersonsaid that half our contracts would probably be taken away if the CIO got in." Icredit this testimony despite Richter's denial," but do not find the foregoing remarkgThis is significant because the theory of theEconomic Machineryrule is that theinterviews are conducted tinder such circumstances as "creates an atmosphere which pre-vents the employees from expressing themselves as freely and fully as they otherwisemight."Radiant Lamp Corporation,116 NLRB 40. It is likely that employees are moreinhibited in expressing themselves to the principal representative of management regu-larly present in the plant than they are to a supervisor who is near the bottom of man-agement's hierarchy.The evidence shows that the employees interviewed by Wise feltno constraint upon their right to express themselves and engaged in free debate with him.UThe Liberal Market, Inc.,108 NLRB 1481, 1482.'°GeneralShoeCorporation,77 NLRB 124, 127."The Employer contends that \Voolums was not a credible witness and in support ofthis contention, among other things, refers to Woolums' evident animus towards Richterand alleged inconsistencies between his testimony at the hearing and statements con-tained in a prior affidavit which he executed for a field examiner of the National LaborRelations Board.At the hearing Woolunis, after referring to certain notes, fixed thetime of a particular departmental meeting as having taken place on January 4, 1956.In his affidavit Woolums said, "the meeting was held fairly close to election time or asthe election was approaching. I made a note of the date of the meeting at the time andthe matters said in the meeting but I no longer have those notes. \Iy best recollectionisthat it would be approximately a month before the election was held." Since thereis no evidence that at the time he gave his affidavit to the field examiner Woolums wasaware of the critical significance of the dates on which events relating to the Petitioner'sobjections occurred, the 2 weeks' discrepancy between the date of the meeting fixed in hisoral testimony and the date of the meeting fixed in his affidavit, particularly because theaffidavit also states that the "meeting was held fairly close to election time," was aninconsequential variance.In his affidavit Woolums also stated that the conversationwith Lawler was the only conversation lie had with a company representative about theUnion.The fact that at the time he executed the affidavit Woolums overlooked the re-mark Richter made to him is understandable.According to Woolums' testimony, theremark was casually made to him as a group of employees was leaving the plant. Itmay well be that he attached no special significance to the remark because, in generalcharacter, it was not unlike the many predictions and rumors of possible loss of employ- 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas coercive.This statement is of the same character as other predictions whichwere being voiced to the employees that certification of the Petitioner might eventuateu n the lossof business for the Employer.The basis for such prognostications, which:the record shows must have been well known by the employees generally because of:its specific iteration by the Employer and also because of the employees' knowledgeof the Company's business, was that as a subcontractor the Employer's orders were:subject to cancellation if it should fail to meet delivery schedules for any reason,zincluding strikes.The Employer and the Intervenor in their campaign propagandaemphasized the alleged propensity of the Petitioner to enforce its contract demandsby strikes.Woolums testified that during the weeks immediately preceding theelection the employees among themselves discussed the possibility of a strike beingcalled if the Petitioner were to win the election.The remark Richter made toWoolums must be evaluated in this background and so considered does not carryany threatening overtones that the Employer would engage in reprisals against theemployees if the Petitioner were to be selected as their representative.Floyd Adkins testified that 2 or 3 weeks before the election Richter began a con-versation with him.According to Adkins, Richter said, "'Adkins, what do youthink about this union trying to get in here?'At thetimeI had on a CIO sweater,so naturally I told him I was for it.He said, `well, if they come in here,' he said,`there's going to be an awful lot of trouble. I understand the first thing they aregoing to do is ask for a 30 cent raise.'He said, `the Company won't stand for that,they will go out on strike, we will lose orders right and left.'He said, `they willpull them so fast we won't know which way they went. . . I understand that theyare going to stop the work on the new building here until after the election, to seehow the election comes out.' "Richter remembered the conversation with Adkins.According to Richter, Adkinssaid "that they should have more money, and I believe I asked him how muchmore, and he said at least 30 cents an hour.And there was something mentionedabout the possibility of a strike if they didn't get it.And I said, `well,' as I recall,I said, `if the thing comes to that, the Company may go 10 cents an hour, but Idoubt if they would ever pay a general increase of 30 cents an hour.' "Richterdenied having said anything to Adkins about the Company losing orders, or thatthere would be trouble if the CIO came in or that the Company was going to stopwork on the new building which was then in the process of construction.Adkins did not impress me as having been a forthright witness.His testimony not,only bore the tone of aggressive partisanship but the much greater hesitancy with-which he answered questions on cross-examination than on directexamination in-'dicated a calculated effort to preserve the effectiveness of the evidence he was of-fering on behalf of the Petitioner rather than to recount the facts exactly as he re-:membered them.I do not credit Adkins' testimony that he was told by Richter that the latter under-stood the Company was going to stop work on the new building until after the elec-tion.Not only was this denied by Richter but the undisputed evidence shows thatthe construction was not suspended at any time during the preelection period.Onthe other hand, Adkins' version of the balance of their conversation is more plausiblethan Richter's.According to Adkins' testimony, what Richter said to him wassubstantially what he was told by Lawler.Lawler for the most part corroboratedAdkins' version of their conversation. It is more likely that Richter was acquaintedwith Lawler's views and repeated them to Adkins rather than that Richter madethe extremely cautious statement he testified he made to Adkins.However, forthe samereasonsthat I have found Lawler's remarks to Adkins were not coercive Ifind that Richter's statements to Adkins were not coercive.The Petitioner speci-fically argues that Richter's question, "what do you think about the Union tryingto get in here" was unlawful interrogation.Apart from the fact that the Board doesnot usually view a supervisor's casual inquiry as to an employee's view upon theprogress of union organization as being coercive, it certainly could not have been inthe case of Adkins because Adkins openly advertised his support of the Petitionerby wearing UAW-CIOinsigniain the plant.Joseph Lower testified that about 2 weeks before the election he asked Richterwhether the latter "knew anything about in case the CIO gets in whether the con-tracts would be pulled."Richter replied that was what he had heard.Richter's recol-lection of this conversation differs from Lower's.However, I credit Lower's version.ment should the Petitioner be certified which had been circulating among the employeesduring the preelection period.Woolums impressed me as having been a completely honestwitness.His manner while testifying was direct and unevasive.Despite his unconcealedinterest in this proceeding, I find that Woolums was a credible witness. AERONCA MANUFACTURING CORPORATION477Lower further testified that whenever he met Richter in the plant they wouldexchange a few words.Another time, in a conversation with Richter, the lattersaid: "He hates to see the CIO come in, because it will really change things." Lowerdid not fix the time of this conversation.Finally, Lower testified that within 10days before the election Richter said to him "in case the CIO comes in they willask for a lot of things and the Company will tighten up on a lot of things." Richterdid not deny having made this statement to Lower.It is unnecessary to consider the import of Richter's remark that it will reallychange things if the CIO came in because the evidence does not establish that it wasmade after the issuance of the Direction of Election.Richter's confirmation of therumor that a victory for the Petitioner might result in Boeing canceling orders, inthe circumstances herein, was not coercive.F.W. Woolworth,111NLRB 766,.768-769.Finally,Richter's opinion as to the course collective-bargaining negotia-tionsmight take if the Petitioner became the employees' representative, for reasons,explicated inLa Pointe Machine Tool Company,113 NLRB 171, 173, likewise is,not considered by the Board to be coercive.Buster Back testified that sometime after the Direction of Election issued Richtertold him to remove a UAW emblem from his toolbox. In a prior affidavit which.Back gave to a field examiner of the National Labor Relations Board, he fixed thetime of this event as "sometime before Thanksgiving, 1955."Richter admittedthat he told Back to remove the emblem from his toolbox and placed the incidentas having occurred in July or August 1955.Richter further testified that afterconsulting the Company's personnel office he learned that he should not have di-rected employees to take emblems off their personal property and subsequentlyapologized to Back for his mistake.This is uncontradicted.I find that the Petitioner has failed to establish that the foregoing incident oc-curred after the issuance of the Direction of Election herein.Furthermore, because-Richter's testimony is uncontradicted that he later apologized to Back for his errorin directing him to remove the CIO emblem and there is no evidence that Back evercomplied with Richter's direction 12 or was even punished or reprimanded for failing.to do so, the incident even if timely was inconsequential.6.Activities of Personnel Director Paul MooreEmployees Floyd Adkins and Hobert Mullins testified to conversations they hadwith the Employer's personnel director, Paul Moore.Adkins testified that about 2'weeks before the election he began a conversation with Moore after he had noticedthat the latter had been "out all over the shop talking to the guys."According toAdkins, "I said, 'Paul, what are you doing, out drumming up votes for the Inde-pendent Union?'He said, 'Hell, yes,' he said, 'Somebody's got to."'Moore deniedthe incident.For reasons expressed above I find that Adkins was not a reliable wit-ness.Ido not credit Adkins'testimony regarding his conversation with Mooredespitemy reservations concerning Moore's credibility.Hobert Mullins testified that on January 10, 1956, he had a meeting with Moorein the latter's office which was arranged by Charles Cremeans, the assistant fore-man of the department in which Mullins worked.Earlier that day, according toMullins, "Cremeans came to me at work and told me that I had quite a bit of influ-ence on the people in the department, and he also stated that, he said, 'Mullins,don't you think if you worked as hard for the Independent Union as you are forthe CIO, don't you think we could have a strong Union?"'Mullins replied that"things have been going kind of rough" and that he'd like the employees to be repre-sented by a union which would get them additional benefits.About an hour laterCremeans returned and told Mullins that he had made arrangements for Mullinsto speak with Paul Moore.13Mullins went to Moore's office and the two spoke to-gether for longer than an hour. In the course of their conversation Moore describedthe Company's financial condition and asserted that the Employer absolutely couldnot afford to give a wage increase of 30 to 35 cents per hour which the Petitionerpresumably would ask for if it became bargaining agent, that there would be labordisputes and that as a result probably "the company would not be working within 4months."Moore also said, "that Lawler, Mr. John Lawler, was worried about thecontracts, and that he was on his way at the moment to Boeing Aircraft to find out ifBoeing was going to arrange different situations for their contracts.He also said"In his affidavit Back specifically said that he did not remove the sticker.1'Crenieans' version of the incident differs somewhat from Mullins'.Because I believeMullins was the more reliable witness, to the extent that there is conflict between thetestimony of Mullins and Cremeans, I credit Mullins. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, `Mr. John Lawler was looking mighty worried when he left.' "Upon the conclu-sion of their conversation, as Mullins was leaving Moore's office, the latter said,"Do you know, Hobert, you could do a lot of good for the people if you would."Moore's version of his conversation with Mullins in part corroborates Mullins, inpart amplifiesMullins' version, and in some matters contradicts Mullins.As be-tween the two it is my opinion that Mullins was the more reliable witness.Mullinstestified with candor and assurance.He had a clear recollection of the events aboutwhich he testified and recounted them without any apparent embellishments.Hisappearance as a witness was of impressive frankness.On the other hand, I am ofthe opinion that Moore supplemented his memory of events in issue by interpolatingwhat he probably reasoned he should have said to Mullins rather than limiting histestimony to precisely what he remembered himself as having said.I find, in disagreement with the Petitioner, that neither Moore nor Cremeans madeany statements to Mullins which fairly may be construed as containing any threatof reprisal or promise of benefit.However, I find that Cremeans, directly, andMoore, more subtly, suggested to Mullins that he would promote the best interestsof his fellow employees by campaigning for the Intervenor instead of for thePetitioner.Itmight be argued that these suggestions are similar in nature to actualsolicitation of union membership by supervisors, which the Board usually findsconstitutes unlawful assistance.However, there is a substantial difference in thetwo situations.Where an employer, through its agents, actively seeks to enrollmembers into a labor organization which it favors, it is engaged in conduct whichfurnishesmaterial support for that organization.Here, however,Moore andCremeans in their efforts to induce Mullins to transfer his sympathies and activitiesfrom the Petitioner to the Intervenor used only arguments and expressions of opinionand did not, therefore, exceed the freedom of persuasion which the Act accordsemployers.7.Activities of AssistantForemanCharlesCremeansEmployee Walter Reynolds testified that on January 9, 1956, he had the followingconversation with Charles Cremeans:Mr. Cremeans asked me what I wanted with the CIO in at Aeronca, when wehad a good union as it was.He also gave me orders not to speak to hisemployees, because he knew that I was for the CIO, and he didn't want theCIO people bunching up together.14This testimony was not further clarified on the record.Cremeans was assistant foreman for department 9, which is the paint shop.Atthe time of the described incident Reynolds, who was in the inspection department,department 50, was assigned as an inspector in department 9.Reynolds was super-vised by the foremen for department 50 and not by the paint foremen.Reynoldsalso. testified that many people knew that he was an active supporter of the Peti-tioner.Assuming that Cremeans attempted-to engage Reynolds in a debate aboutthe relative advantages of the two competing unions, there is no evidence thatCremeans used any threats or caused Reynolds to believe that he might be the subjectof any reprisals because of his advocacy of the Petitioner.There may have beenseveral reasons for Cremeans' direction to Reynolds that he avoid speaking to thepainters.One possible explanation is that the order was given in the interest of ef-ficiency and discipline.Reynolds, however, attributed a discriminatory motive tothe order.It does not appear that Reynolds' explanation of Cremeans' order isbased upon anything more than speculation.Reynolds' testimony does not support afinding that Cremeans communicated to Reynolds his purported reason for theorder.Accordingly, I find nothing objectionable with Cremeans' direction toReynolds not to speak to the painters. SeeLarsen-Hogue Electric Co.,97 NLRB1405, 1407.Reynolds also testified that 9 or 10 days before the election he saw Cremeans pina badge indicating support for the Intervenor on another employee, Mrs. Hattix.Cremeans denied he had done so and Mrs. Hattix was not called as a witness.Even were I to credit Reynolds' testimony there are too many innocuous explana-tions for the incident to permit any incriminatory inferences to be drawn from it.Joseph Patterson testified that 2 or 3 days before the election Cremeans pulledpencils out of his pocket and tore the tops, which had UAW-CIO printed thereon,off the pencils.Cremeans denied the occurrence.Patterson is a deaf person.Atthe hearing counsel submitted their questions to him in writing and Pattersonanswered orally.Patterson could be understood, although with difficulty.ForUAlthough Cremeans gave a different account of the conversation, I credit Reynolds. AERONCA MANUFACTURING CORPORATION479these reasons his examination both on direct and cross was not extensive and nogenuine effort was made to obtain from him any full description of the events aboutwhich he testified or otherwise to test his credibility.In the circumstance, I can-not give any greater weight to Patterson's testimony than to Cremeans'denials.Hence, I do no credit the foregoing testimony by Patterson.8.Activities of Assistant ForemanSeeversEmployee OthoWisman testifiedthat aboutaweekbefore theelectionhehad the followingconversationwith WilliamSeevers:I told [Seevers]I didn't see any use of an election,or something like that, and hesaid,well,the bunch of CIO was just a bunchof commies,to his estimations;he had beenthere fourteenyears and he had gotalong without them, he didn'tsee why thepeople couldn'tget along without them now.This wasnot denied.The Petitionerargues that Seevers' statement was coerciveand defamatory.I do not findthatthe statement was coercive.Although Seevers'referenceto thePetitioner was disparaging,vilification of a labor organization doesnot constitute a ground for setting aside an election.9.Activitiesof ForemenWebster and DukeEmployeeWilliamH.Hood who works on the first shift was temporarilytransferredto the secondshift fora period of about 2 weeks beginning on January3, 1956.His foreman on the first shift was William Webster and on the secondshiftwas David Duke.AccordingtoHood,a couple of days before he went onthe second shift he hada conversationwithWebster during whichthe latter askedHood what he thoughtabout the coming election and how he was going to voteand told Hood that "if the CIOdid get in,we would lose contracts."Hood furthertestified that on another occasion before he was transferred to the second shift,Webster came overto him and said he knew only nine people who would vote for theCIO.Hood replied thathe himself knew more than nine people.15On cross-examinationHood testifiedthat the latter incidentoccurredwhile he was workingon the second shift.Whenreminded of his testimonyon directexamination Hoodexplainedhe might have been mistakenand that theconversation might have oc-curred either whilehe was working on the first or on the second shift.As to hisfirst conversationwithWebster, Hoodtestified on cross-examination that it couldhave takenplace as long as week before the second conversation.When it is re-called thatthe Board'sDecision and the Direction of Election herein was issued onWednesday,December 28, 1955, and thereafter Hood worked only 2 more days onthe first shift before he was transferred to the second shift, it is uncertain fromHood's testimony whether either of the described incidents took place on orafterDecember 28, 1955.In evaluating evidence offered in support of a party's objections to an election,it is the Board'spolicyto ignore misconduct which occurred before issuance ofthe decision and direction of the election(F.W. Woolworth Co.,109 NLRB 1446),primarilybecause such events are deemed tohavebeen"unreasonably remote"from the dateof the election.M. W. Breman,115NLRB 1581. Unlike astatute of limitations,whichmust be affirmativelypleaded by the partyassertingthe same,the timeliness of election misconduct is always in issue in a representationproceeding regardlessofwhetherspecifically raisedby anyof the contestingparties.Thisisbecause a hearing on objections to an election is not anadversaryproceedingbut ameans usedby theBoard of implementing its functions underSection 9 of the Act of determining in the public interest questions of representation.TheWoolworthcase, therefore,establishes a rule ofrelevancy,and it is the obliga-tion of theproponent of an objection to establish that the conduct it relies uponwas sufficientlyproximateto the date of the electionas tohavehad a substantialeffect on theresults.Because it has not beenadequatelyestablished that theaforedescribedconversationsbetween Hood and Webster took placeon or afterDecember 28, 1955, the date of the Board'sDecision and Direction of Electionherein, no weight may be giventhereto in thisproceeding.Hood furthertestified that after he had been transferred to the second shiftWebster "cameover one afternoon and said he was betting three to two thattheCIO wouldn'tget in."Duke, who was present on that occasion,said, "Iwill give thesame bet."Webster didnot deny the incident,although Duke did.However, assuming the event as testifiedto byHood,Ido not spell from it any151 credit Rood's testimony rather than Webster'scircumspect denials. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDindicium of interference.The record is replete with evidence that the Petitioner'ssupporters among the employees were not timid about advertising their unionsympathies and arguing the merits of their choice with supervisors and other repre-sentatives of management who may have indicated preference for the Intervenor.In the environment of free, uninhibited debate which prevailed during the criticalpreelection period in this caseWebster's offer to wager on the outcome of theelection did not bear any coercive implications.Calvine Cotton Mills, Inc., 98NLRB 843, 846.10.Activities of Assistant Foreman Rollie HamiltonArnold Buchanan testified to a conversation with Hamilton.The Petitioner reliesupon the incident not because of any asserted impropriety in the remarks made byHamilton, but because it illustrates "the extent of Hamilton's campaigning efforts."However, I find that even for this limited purpose no weight may be given tothe incident because it was not established that the conversation took place withinthe critical preelection period.16Employee Eugene Eaton, who impressed me as having an excellent recollectionof the events about which he was questioned, credibly testified that about thefirstweek in January 1956 he had the following conversation with Hamilton:Q. And what did he say to you?-A. He said, "There is no use of me askingyou how you are going to vote," he said, "You with a CIO shirt on, and twobuttons: I guess that speaks very plain."And I said, "Yes, I guess it does."Q.What else did he say to you?-A. He said, "You have got a prettygood car, I would hate to see you lose it."And I said, "Well, I would hateto lose it, but we ain't going on no strike, not for a long while."Q. Did he say anything about the Independent Union?-A. He said, "Youought to be able to see things as I do."He said, "The Independent has beenawfully good to us in the last few years we have had it, they have alwayscome up with a raise every year."Q. Did he say anything about contracts?-A. He said that he was toldthat if the election was won by the CIO that half of the contracts that wehad at the time would be pulled.Upon the basis of the cases cited above, I find that the foregoing is not deemed tobe objectionable by the Board.Eaton further testified credibly that Hamilton said to him that "the Companywould deal with an Independent Union better than they would with the CIO."The coercive effect of this remark must be evaluated by considering its sourceand its background.Hamilton was 1 of approximately 88 foremen and assistantforemen in the Company's employ.There is no evidence that he enjoyed anyspecial confidence of management or that the employees thought he did.TheEmployer through the agency of its president, John Lawler, industrial relationsmanager, Jack Linzie, and personnel manager, Paul Moore, widely published itsviews on the election, including its forecasts as to what the employees might anticipateif the Petitioner were to win.No statement attributed to Lawler, or even to LinzieorMoore, indicated that the Employer would deal differently with the Petitionerthan with the Intervenor.Thus, Hamilton's statement to Eaton in that regard can-not be considered as a reflection of management's attitude, but was rather anexpression of Hamilton's personal opinion.The record shows that there was muchunion discussion during the preelection period among the employees (during non-16Buchanan in testifying to an incident involving Foreman Lee first said he did notknow when it occurred.When reminded that he fixed January 10, 1950, as the time ofthe event in an affidavit previously submitted to a Board representative (which affidavitwas admitted in evidence for the purpose of impeachment to show inconsistent testimonyby the witness with respect to dates) he answered, "If that's the statement, I presumeit is more accurate than what I could tell you." Thus, Buchanan's testimony shows hemerely adopted the date given in the affidavit and that reference to the affidavit did notrefresh his recollection of the event.As to the conversation with Hamilton, Buchanantestified that he was unable to recall how long before the election it took place, but hepresumed it was about the same time as the incident involving Lee.However, in thesame affidavit where Buchanan stated that the Lee incident occurred on January 10,1956, he estimated his conversation with Hamilton as having occurred 3 or 4 weeksbefore the election.Even were Buchanan's testimony credited, it does not establish withacceptable certainty that his conversation with Hamilton followed the issuance of theDecision and Direction of Election herein. AERONCA MANUFACTURING CORPORATION481working hours and covertly during working time)and between employees andsupervisors.Likewise,the record demonstrates that in discussions with supervisorsand even withCompanyPresidentLawlerthe Petitioner'sadherents,in general,were not hesitant about defending their choice and at times were quite aggressivein presenting their views.In these circumstances and considering the vigor withwhich all parties were campaigning,Hamilton's remark was not significant enoughto have had any effect upon the results of the election.Morganton Full FashionedHosiery Company,107 NLRB 1534, 1538.Billy Paul Winebarger testified as follows:Q. Did anybody ever ask you to take off your CIO badge that you werewearing?-A.Well, they didn'texactly tell me to take it off,they just gave itto me in a way that I had better take it off.Q.Who gave that to you?-A. Well, RollieHamilton, he came and toldme a couple of times, said he couldn'thardly believe his eyes when he sawme with a CIO badge on.Q. He didn't order you to take it off,did he?-A. No.Contrary to the Petitioner,I find no evidence of coercion in this testimony.11.Activities of Assistant Foreman Dale LeeEmployee Roy Hall testified to a conversation with Assistant Foreman DaleLee.Lee wasnot called as a witness.Therefore,upon the basis of Hall's uncon-tradicted testimony, I findthat the following took place:On January10 or 11,1956,Lee in a conversation with Hall told the latterthatif the CIOwon the election the Employer would lose some of its contracts,and that it would be better to continue the Independent as bargaining agent inorder to avoid loss of employee privileges.Lee also referred to the good recordof theIntervenor,namely, that there had not been a strike in 10 years, and tothe Petitioner's reputation for calling strikes and suggested the possibility of a strikeat Aeronca should the Petitioner win the election.For reasons referred to in othersections of the report(see particularly discussion of conversation between RollieHamilton and Eaton)I find nothing significantlycoercivein the foregoing.12.Activities of General Foreman Elmer WeirauchBen Heitfield testified that about a week beforethe election,during a de-partmentalmeeting, the following occurred:He [another employee] asked the question how Elmer thought about thecoming election,and Mr. Weirauch said that he was impartial to it, he hadbeen through these things before, that he said he understood that outsideinterestswere going to ask for a 25 cent raise,and that,he casually openedhis notebook at that time, and he said that 25 cents an hour raise, and hemultiplied that by the number of people working at Aeronca, times 40 hoursa week, times 52 weeks a year, and he came up with something around$750,000, and he said the Company couldn't afford it, they would go broke.By itself,Ifind nothing objectionable in the foregoing.13.Activities of Foreman Malcolm ProfittEmployee Bertha Cooley testified without contradiction that at a departmentalmeeting held by Profitt about January 11, 1956, he said that he hoped the employeeswould vote the right way because in the event of labor unrest it was possiblethat the Company would lose contracts.Profitt then asked for comments andone of the employees asked him, "Do you mean to say that if-that Boeing willnot let their contracts to anyone that has the CIO?" Profitt replied, No, he didn'tmean it that way, he meant that if there was labor unrest Boeing would be afraidthat Aeronca would be unable to meet its delivery schedules.At this point Cooleywith her own specific problem in mind asked whether foremen were being unfairin favoring some employees by promising them raises and whether this was thereason employees wanted a different union.Profitt said that he agreed to someextent.Subsequently, on the day before the election, Cooley stopped Profitt andasked whether he had given any further thought about obtaining a raise for her.Profitt answered, "I don't see any reason why I can't get you a raise.Others arereclassifying their employees,and getting them raises, and I don't see why I can'tyou.I think that I could get you reclassified to a B-7 assembler and that way450553-58-vol. 118-32 482DECISIONS OF NATIONALLABOR RELATIONS BOARDyou can make the same money as the rest of them in here." Cooley did not re-ceive a raise.Ifind, contrary to the Petitioner, nothing objectionable has been proved byCooley's testimony.As to the raise, she initiated the discussion and, except forthe time she herself selected for bringing up the matter, there was no relationshipbetween Profitt's comments about her raise and the pending election.The LiberalMarket, Inc.,108 NLRB 1481, 1484-1485.14.Activities of Foreman Robert AnthonyConsiderable evidence was offered concerning a departmental meeting held byForeman Anthony.Upon consideration of all the testimony offered with regardto the event and my opinion as to the relative credibility of the various witnesseswho testified upon the subject, I find that the most reliable account of the incidentwas given by William Woolums. I therefore credit the following testimony byWoolums: Foreman Anthony held a meeting of the second-shift employees of thedepartment which he supervised on January 4, 1956.He opened the meeting witha discussion of departmental problems.Then, referring to the pending election,said that if the CIO became the bargaining representative Boeing Aircraft Companywould transfer 40 percent of their orders with the Employer elsewhere in orderto insure an alternate source for parts in the event of a strike at Aeronca and thatwould mean a 40-percent layoff by the Employer. In response to questions askedby employees attending the meeting Anthony said that with the CIO as repre-sentative a small number of employees could authorize a strike and pickets wouldbe paid only $1 per day. Some of Petitioner's adherents in the audience contra-dicted Anthony with respect to several of his assertions.Anthony's comments on the occasion in question fall into the category of prophecywhich the Board normally does not find constitutes objectionable employer cam-paigning.The Petitioner argues that the departmental meetings 'held by Anthony,Weirauch, and Profitt during the critical preelection period whereat these foremen,in effect, urged the employees in their respective departments to vote against thePetitioner, constituted interference with the election.Petitioner citesRadiant LampCorporation,116 NLRB 40, in support of its position. In theRadiant Lampcase,the employees in groups of 30 were brought into the recreation room where acompany officer described to them the disadvantages which they might anticipatewith union representation.In this fashion the company propagandized approxi-mately 180 out of 190 eligible voters.11The Board held that such interviews"creates an atmosphere which prevents the employees from expressing themselvesas freely and fully as they otherwise might, and constitutes conduct calculatedto interfere with their free choice in the election regardless of the noncoercivetenor of the Employer's remarks."The circumstances here are altogether different.The three meetings referred to by Petitioner were regular departmental meetings atwhich only incidentally was the pending election discussed and were not meetingsof employees specially called for the sole purpose of presenting the Employer'scampaign position.Furthermore, the meetings here were conducted by foremenrather than higher managerial representatives,and unlike theRadiant Lampcase,the rank-and-file employees freely expressed themselves at themeetings.Finally,and most significantly, only about 120 employees in the unit of 1,200 or approxi-mately one-tenth of the eligible voters, attended these meetings,whereas in theRadiant Lamp Corporationcase substantially all eligible voters were interviewed.Ifind, therefore,that the principle expressed in theRadiant Lampcase is notapplicable here.15.The no-solicitation ruleFor more than 10 years the Employer has had in effect the following no-solicitationrule:No Aeronca employee will be permitted to make any solicitation on Companypremises without permission from the Personnel Department.This rule is notper seunlawful.Without disputing this fact the Petitioner, however,urges:It is our contention that the no-solicitation rule of the Company was utilizedfor the purpose of preventing and impeding the organizational activity of theUAW because:17 See alsoSupreme Trailer Company,115 NLRB 962, where the Boardset aside anelection because the Company's attorney interviewed all the employees with only 1 ex-ception in groups of less than 24. AERONCA _MANUFACTURING CORPORATION4831.The Company permitted supervisors, including group leaders, to solicitemployees on Company time and property; 182.The Company permitted independent representatives to solicit on Companytime and property;3.The enforcement of the rule was not for the purpose of increasing plantproduction and efficiency but to discourage the employees from voting forthe UAW.The record does not sustain the Petitioner's second and third arguments, quotedabove.Considerable evidence was adduced on behalf of the Petitioner as to variousviolations of the no-solicitation rule by representatives of the Intervenor.However,the record also shows that during the preelection period the Petitioner's adherentslikewise engaged in union solicitation on company time.The Petitioner sought toprove that the Employer condoned violations of the no-solicitation rule by thesupporters of the Intervenor during the preelection period. I have reviewed all theevidence in this regard and find that the Petitioner has not succeeded in provingsuch fact.I find that there is insufficient evidence to establish that union solicitationon the part of any rank-and-file employee was done with the approval, express orimplied, of the Employer. It may be true that the Intervenor's representatives, whowere permitted to process grievances during working hours under the terms of thecollective-bargaining agreement with the Employer, had more chances to engagein covert solicitation on company time than had the supporters of the Petitionerand took full advantage of their opportunities, 19 but this is not proof that theEmployer knew of and condoned such conduct.20 I find that it has not been estab-lished that the Employer either enforced its no-solicitation rule to interfere withthe Petitioner's election campaign or applied the rule in a discriminatory mannerin order to assist the Intervenor.On the other hand, there were frequent violations of the no-solicitation rule duringthe preelection period by various supervisors.The question then is raised whetherit is interference with an election for an employer through the agency of its super-visors to ignore a no-solicitation rule which is being enforced against the rank-and-file employees.Is this such a disparate application of an otherwise valid no-solicita-tion rule as will prevent a free choice of representatives?The Petitioner citesTheGruen Watch Company,108 NLRB 3, 5, where the Board said:It is well established that an employer's discriminatory application of an other-wise valid no-solicitation rule violates the Act where, as here, it is enforcedagainst union solicitation and the employer uses its premises as a forum forsolicitation against the union.However, the Petitioner recognizes that the foregoing was subsequently modified inPeerless Plywood Company,107 NLRB 427. Analogously, the Board inLivingstonShirt Corporation,107 NLRB 400, held that there was no violation of employeeprotected rights when in the face of a no-solicitation rule the employer several daysbefore a Board election made an antiunion speech during working hours to as-sembled employees and denied the union an opportunity to reply under similarcircumstances.More recently, inNutone, Incorporated,112 NLRB 1153, 1154,the Board held that: "Valid plant rules against solicitation and other forms of unionactivity do not control an employer's actions.Management prerogative certainly18 In the Petitioner's original objections herein the only reference to any violation ofthe no-solicitation rule was "that the Employer permitted the free run of the plant forelectioneering by the Intervenor but denied the same right to the Petitioner."This ob-jection does not raise any issue with regard to violation of the rule by supervisors.How-ever, in its exceptions to the Regional Director's report onthe objectionsthe PetitionerallegedAlthough the Employer had a rule against electioneering on working time, it per-mitted supervisors to wear the Independent's buttons, and the Employer, itself,electioneered on Company time and property against the Petitioner and for theIndependent.Because the Board ordered the instant hearing to resolve the "issues raised by the saidobjections and exceptions," without indicating any limitations, the hearing officer is ofthe opinion that pursuant to this order the Petitioner was entitled to litigate mattersraised for the first time in its exceptions to the Regional Director's report.Cf.GeneralElectric Company,115 NLRB 306.lg SeeSeaboard Terminal and Refrigeration Company,114 NLRB 754, 755.211 likewise find that the Intervenor affixed posters to plant fences on the day of theelection without permission or advance knowledge or other approval of the Employer. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDextends far enough so as to permit an employer to make rules that do not bindhimself."There are, of course, factual differences between the instant case andthePeerless Plywood, Livingston,andNutonecases, but no distinction in principle.The fact that the Employer permitted supervisors to campaign against the Petitionerduring working hours while denying similar privileges to rank-and-file employeesdid not deprive the employees of the opportunity for expression during times whenthey were not being paid to work by the Employer and did not prevent them. fromexercising a free choice in the election.16. Supervisors wearing campaign buttonsThe Petitioner adduced evidence that five supervisors during the preelection periodfor brief intervals wore buttons or badges indicating sympathy for the Intervenor.The credited evidence shows that Richter, Seevers, Lee, Webster, and Hart 21 eachwore such buttons only once and for a period of between 5 minutes and 1 hour.Although unquestionably this conduct indicated the wearer's preference for theIntervenor, I do not find that it interfered with the election.By this finding I donot mean to pass upon the question of whether interference might not be spelledout in other circumstances where a greater proportion of supervisors were to wearunion badges for more extensive periods of time.Here, a total of 5 supervisorsout of more than 88 wore badges for a combined total of time not exceeding 5 hoursduring a period when the election campaign was being vigorously fought by allparticipants.In such circumstance, the impact of this conduct was too trivial tohave had any significant influence upon the results of the election.RheernManufacturing Company,114 NLRB 404, 406.ConclusionI have found, as did the Regional Director in his report on objections, that nosingleincident or group of related incidents interfered with the employees' oppor-tunity to register freely their choice at the polls.However, Petitionerin itsexceptionsto the Regional Director's report contended:Petitioner'sObjection to Election is leveled at the total misconduct of the.Employer.The Regional Director has mistakenly considered each numberedallegation of fact or specificationas a separateobjection.Whether this approachwas deliberate or in error, he has employed it for the purpose of treating eachallegation of fact as an isolated incident.Thus he was enabled to wholly ignorethe accumulated effect of the Employer's misconduct.We claim that he wasin error in not considering the accumulated effect of the Employer's misconducton the results of the election.Had he considered the accumulated effect of theEmployer's misconduct he would have found that the atmosphere caused bythe Employer was incompatible with the employees'exercisinga freedom ofchoice for bargaining representative.This argument raises the question whether, even absent any specific improprieties—theEmployer's campaign activities considered in their entirety unfairly affectedthe results of the election.From the perspective of the number of voters reached by its propaganda, theEmployer's most importantcampaigntacticswere President Lawler's talk to theemployees and the Employer's publications which were disseminated to them.OnThursday, December 29, 1955, the day after the Board issued the Direction ofElection, President Lawler, in a speech to the employees, recounted to them thebenefitsthey had received while they werebeingrepresented by the Intervenor andpredicted economic suffering for them if the incumbent representative were replacedby the Petitioner.Then, on January 3, 1956, following the New Year's holiday,.the attack upon the Petitioner was renewed in a letter from Industrial RelationsManager Jack Linzie which was mailed to all employees in the unit. The followingweek the Employer accelerated the tempo of its campaign.On Monday, Wednesday,Thursday, and Saturday, January 9, 11, 12, and. 14, 1956, additional letters, allbearing President Lawler's signature, were mailed to the employees.These letters re-emphasized the Employer's thesis that the employees' best interests would be served211 accept Floyd Buchanan's testimony that George Hart was an assistant foremanonly because it was not contradicted at the hearing, although the Employer's compila-tion of supervisors and lea.dmen which was accepted as an exhibit in this case after theclose of the hearing shows that Hart was a leadman. There was testimony about GeorgeHarsch.However, the witness who testified was uncertain as to whether Harsch was aforeman, and I find that his supervisory status was not established at the hearing, AERONCA MANUFACTURINGCORPORATION485by preserving thestatus quoand that all they could anticipate from a change ofbargaining representativewas strikesand economic suffering.On Friday (January13) of the same week, in its newsletter distributed to the employees, the Em-ployer advised them that "the election will decide the future of all our jobs andour Company."With the election scheduled for Wednesday, January 18, 1956, theEmployer wound up itscampaignwith a letter fromPersonnel Manager Paul Moorewhich was mailed to the employees on Monday, January 16. To add color to itsprincipalpropagandatheme that a victory for the Petitioner would probably befollowed by an economic setback for the employees, the Employer made frequentdisparaging references to the Petitioner and its agents and with not too much subtletysuggestedthat the Petitioner was concerned with advancingitsown selfish interestsrather than the employees' welfare.The basis expressed by the Employer for, its many predictions that economic suffer-ing would followselectionof the Petitioneras bargainingrepresentative was thatthe Petitioneras anaggressive union probably would seek to enforceexcessive wagedemands with a strike, and the possible consequence of a strike would be loss ofbusinessfor the Employer with a consequent reduction in its work force.This themefound its substance in the fact that the Employer's businessis largely devoted tothe manufacture of airframe parts under subcontracts fromBoeingAircraft Company,and in the event of a strike or other labor difficulties which would affect productionBoeingcouldcancela substantitial portion of its orders.The Petitioner contendsHowever, the evidence shows that the Em-ployer's deliveries are geared to Boeing's production schedules and that the contractbetween Aeroncaand Boeingprovides that in the event Aeroncais unable to meetits delivery commitmentsBoeinghas the right to cancel the agreement.Thus, astrike at Aeronca which would stop or delay production couldresult in cancellationby Boeing of its contract.There is no savings clause in the agreement which excusesnon-performance in the event of a strike as thereisnoclause whichgives Boeingthe right to cancel merely because of the existence of a strike.The employees werewell aware of these conditions of the Employer's contractual arrangement withBoeing.I find, therefore, contrary to the Petitioner, that the Employer did notthereby engage in deceptive campaigning.Also, during the critical preelection period, there were three departmental meet-ings anda numberof conversations between employees and representatives of man-agement at which directly or indirectly the employees involved were urged to voteagainst the Petitioner.Unlike the Employer's publications, this conductdoes notappear to have been deliberately included as part of the Employer'splanned elec-tioneering campaign.In large part these attempts at personal persuasion werethe naturalresponsesof the Employer's agentsto opportunities which arose wherebythey couldengage inelectioneering and express their views with respect to thepending election.Less than 200 employees were involved in the 3 departmentalmeetings and the personal interviews in contrast with the fact that the Employer'scampaign literature was disseminated to all 1,200 employees in the voting unit.Thesecasualand informal personal approaches to a relatively small proportion of em-ployees in the unit, particularly because they did not include any threats of reprisalor promises of benefit, I find did not change the essential nature of the Employer'selectioncampaign.The sum of the Employer's activities during the critical preelection period totalsto an intensive electioneering campaign. In the landmarkGeneral Shoe Corporationcase,22 the Board stated:We do not subscribe to the view, apparently held by our two dissentingcolleagues, that the criteria applied by the Board in a representation proceedingto determine whether certain alleged misconduct interfered withan electionneed necessarily be identical to those employed in testing whether an unfairlabor practice was committed, although the result will ordinarily be the same.In election proceedings, it is the Board's function to provide a laboratory in whichan experiment may be conducted, under conditions as nearly ideal as possible,to determine the uninhibited desires of the employees. It is our duty to estab-lish those conditions; it is also our duty to determine whether they have beenfulfilled.When, in the rare extremecase,the standard drops too low, becauseof our fault or that of others, the requisite laboratory conditions are not presentand the experiment must be conducted over again.The Board thusrecognizesthat it is only a rare extreme case which offers justificationfor vacating an election in the absence of conduct which in a complaintproceeding77 NLRB 124, 127. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be found to bean unfairlabor practice.Examplesof suchcases areprovidedbyPeerless Plywood Company,107 NLRB427; Economic Machinery Company,111NLRB947; Falmouth Company,115NLRB 1533;The Electric Auto-LiteCompany,116 NLRB 788; andBata Shoe Company, Inc.,116 NLRB 1239. Theonly basis for includingthe instant proceedingin the "rare extremecase"categoryis that the Employer was vigorousin its preelection campaigning.But this cannotbe objectionable.It is now clear (contrary to theBoard'spolicy during the earlydays of its administration of the Act) that an employer has the right to express itspreference between competing unions andto supplement his opinion with reasons inorder to persuade the employees to vote for the choice he favors. If the Employermay seek toinfluencethe employeesin their selection of a bargaining agent,logically,,he may do soin a mannerwhich has the greatest likelihoodof successprovidedonly that he doesnot engagein prohibited conduct.So long as there is no require-ment thatan employermaintain an attitudeof neutrality during a union electioncampaign, there can be no legitimatereasonwhy there should be any fetters uponthe intensityof his electioneering activities.The record demonstrates that not only the Employer but the Petitioner and theIntervenor also campaigned vigorously during the preelection period.The sup-porters of both unions among the employees engaged in free and uninhibited debateabout the merits of their choice.The Employer did not impose any unlawful curbsupon free expression by the employees.Campaigninsigniawas openly worn in theplant by the Petitioner's adherents as well as by the supporters of the Intervenor.Literature published by the Petitioner was distributed openly at the entrances to.the plants and was brought inside the plants just as freely as the literature distributedby the Intervenor.The rank-and-file employees not only argued the merits of thecontesting unions among themselves, but also freely debated the question withtheir supervisors and even with the Employer's president.Although one witnesstestified, in effect, that he feared reprisals for his support of the Petitioner, uponconsideration of all the testimony adduced before me, I am of the opinion thatthe Petitioner's supporters among the employees had no genuine fears of reprisal.Certainly the openness, and ofttimes the belligerency, with which they expressedthemselves at the plant would belie anycontentionthat they were denied the op-portunity of free expression during the preelection period.If the Employer'scampaign was effective, as I assume it was, it was effective not because the Em-ployer created an atmosphere of unreasoning fear in its plants so that the employees'opportunity to exercise a free choice at the polls was impaired, but because theEmployer was adroit in advertising its preference and persuading the employeesto accept it.I conclude, therefore, that the Employer's total conduct during the critical pre-election period did not interfere with the employees' ability and opportunity to,exercise a free reasoned choice in the election.RECOMMENDATIONIt is recommended that the Petitioner's objections to conduct affecting the resultsof election in this case be overruled in their entirety and that an appropriateCertification of Representatives issue.APPENDIX APETITIONER'S EXHIBIT 2BAERONCA MANUFACTURING CORPORATIONMiddletown,OhioPhone: 2-2751January 3, 1956To All Aeronca Men and Women:The CIO has started their hocus-pocus to mislead you.They (the CIO)pulled from thin air the idea that the Government caught the Company makingSecret Deals with the Independent Union.This is far from the truth.The Labor Board stated in their decision:"We conclude, under all the circumstances of this case, that the July 27supplement did not meet the clear and explicit requirements of the contractitpurported to modify. It -failed, therefore, effectively to suspend the unlawfulunion security provision of the contract."This twisting of the truth is just a method of the CIO to divert your attentionfrom the real issue. It is somewhat like the magician who in putting onhis show makes a lot of motions with one hand so you cannot tell what AERONCA MANUFACTURING CORPORATION487isactually happening to the main issue in the other hand.Thatis the situationhere.The CIO is picking on a technicality in the law and using it to divertyour attention from the real issues in the forthcoming election.Here are the facts of the case:(a)On March 3 the Independent Union and the Company signed thepresent contract which contained many clauses such as seniority, sick leave,vacations, and other things affecting wages, hours, and conditions.One clausein the contract which is typical of union contracts, including the CIO, deals withunion security.This clause states that if you become a member of the unionyou must remain a member of the union until the anniversary date of thecontract.This is the clause that the CIO is shouting about even though theyhave it in their contracts.(b)Under the National Labor Relations Law it states if you have a securityclause in your contract that the Union must be in compliance on their non-communist affidavits and their financial statements.The Independent Uniondid not have their certificate of compliance when the March 3 contract wassigned.Therefore, under the law the contract signed by the IndependentUnion and the Company on March 3 would not be a bar to an election. Inall other respects it was a legal and binding contract.(c)The fact that a contract is not a bar means that a rival union canpetition for an election and in this case the CIO could have asked for an elec-tion any time they were campaigning from last November until the IndependentUnion came into compliance.(d)On July 27 the agreement which the CIO plays up was merely a statementfrom the Independent Union saying they would like to suspend the unionsecurity clause until the compliance papers were received from Washington.To this the Company agreed.(e)Normally it would have been a matter of a few days until compliancehad been received from Washington but due to the forms having to be re-submitted on two occasions to the Government, the final compliance was notreceived until August 25.The CIO had filed their petition on August 19.Hadthey filed their petition six or seven days later it would have been disallowedand the contract would have stood as a bar.Their petition was allowedbecause of the technicality and the time of the filing.In closing I would like to leave these thoughts in mind with you.(1)The coming election is not to decide technicalities of the law-but whatkind of conditions and relations will exist here at Aeronca after the election.(2)The contract with the Independent Union is a valid contract and onlyone clause of that contract was questioned.The contract was not disallowedby the National Labor Relations Board but it only gave the right to the CIOto petition for an election.The brief of the hearing in Cincinnati and of the decision by the Labor Board'are available in the Personnel office. If you have any questions concerning-either the hearing or the order, please drop in and examine the official docu-ments of the Labor Board.Sincerely yours,(Signed)Jack Linzie.JACK LINZIE.Petitioner'sArgument:The Petitioner refers to the paragraph next to the last in the above letter andargues that it bears the following implication:If employees voted for the Petitioner and the Petitioner won, employees wouldbe bound by provisions of Independent's contract, including the union-security-clause.Thus a vote for the Petitioner would be futile.This is a false andmisleading statement of material proportions.Comment:The above-quoted letter purports to answer the Petitioner's accusation that "the-Government caught the Company making Secret Deals with the Independent Union."The author attempts to explain the meaning of the Board's decision in the represen-tation proceeding.The paragraph referred to by the Petitioner means no more-than that the National Labor Relations Board has not declared the entire contractbetween the Company and the Intervenor invalid,which is the fact.SeeN. L. R. B.v.RockawayNewsSupplyCompany, Inc.,345 U. S. 71. Nowhere in the letter isit stated that the employees would continue to be bound by the terms of the contractwere the Petitioner to win the election.Therefore,Petitioner's criticism of the letterisnot aimed at what was falsely stated,but at what was left unsaid.In essence, 488DECISIONS OF NATIONALLABOR RELATIONS BOARDPetitioner's argumentis that the author's failure to discuss the effect of certification ofthe Petitioner upon the continuity of the agreement(seeAmerican SeatingCompany,106 NLRB 250) was construed by the employeesto meanthatitwould have noeffect whatsoever.Why the employees should haveobtained such impression fromthe author'somission(this,ofcourse, assumeswithoutany supporting proof thatthe employees closely analyzed the letter and noticed it madeno reference to thestatusof the currentagreement in theevent thatthe incumbent union were to losethe election)is not explainedby thePetitioner.I find nothing in the language of theletter to support Petitioner's suggested construction.I find, therefore,that the letterdoes not includeany false ormisleading statements of materialproportions.UnityManufacturing Company,107 NLRB 21;Stewart-Warner Corporation,102 NLRB1153, 1157-1158.PETITIONER'SEXHIBIT 2cAERONCA MANUFACTURING CORPORATIONMiddletown, OhioPhone: 2-2751January 9, 1956To All AeroncaMen and Women:Most important date on your calendar-and mine-is January 18, 1956.That was chosen as Election Day by the Labor Board when they met in Cin-cinnati with the Independent Union, the CIO and the Company. The electionwill be held in each of our three plants.The bulletin board in your plant willannounce the exact hour and place where you can cast your vote.You will remember that at our meeting of all Aeronca folks a few weeks ago,I explained how vitally important this coming election is to you, your familyand our Company.We have come a long way from the dark days of 1949. Asour Company income increased,our wages,too,were increased.We lost notime because of strikes; our jobs were not threatened because of labor troublewithin our organization.We worked in peace and harmony; the future of ourjobs seemed brighter and more secure as our orders increased.Last year, ourCompany was able to make a profit;not large,(3 cents on each dollar of sales)but it looked encouraging.It began to look like 1956 would be a good yearfor all of us who worked at Aeronca.Now the CIO boys have moved in, anxious to get their hands on a bigsliceof your paycheck.These men are outsiders-from outside of our or-ganization,outside of our community.To get their hands into your pockets,they promise you the moon,ifyou would believe them.Since their arrivalin town,they have already told enough deliberate untruths to show how eagerthey must be to get a cut of the wages of Aeronca men and women.Whatother purpose could these outsiders have, except to line their own pockets withyour money?In case you might be led to believethat CIOmethods are all sweetness andbeauty, take a look at the enclosed booklet.The pictures and words describea sample of what happened whenthe CIO outfitdecided to muscle in on theemployees of the Kohler Company. See what happened to a peaceful town,to peaceful homes.Heaven forbid that these same conditions ever happenedto us here atAeronca!That is why I remind you again of the importance of your vote in the Jan-uary 18 election.Thatelection will decide the future of our jobs and our Com-pany.Itwill affect the security of every Aeronca family.I shall keep you informed of how the election campaign is going.Mean-while, I seriously suggest you talk over with your family the tragic, but true,story in the enclosed booklet, and consider it most thoughtfully.Sincerely yours,(Signed)J.A. Lawler.JOHN A.LAWLER.Petitioner'sArgument:The Petitionerargues thatthe next tothe last paragraph of the letter containsa threat of reprisal because it impliesthat "if the UAW wins,theCompany'sdispositionwould be such toward the UAW as to causeloss of employment."Comment:The lettercontains no threatthat the Employerwill use its economic power tocause lossof employment.At most itprophesiesthat successfulorganizationby thePetitionermight be attendedby strikes which ultimatelycould lead to lossof employment.Suchprognostication is not consideredby theBoard to be coercive. AERONCA MANUFACTURINGCORPORATION489Lanthier Machine Works,116 NLRB 1029;Barber Colman Company,116 NLRB 24,and cases therein cited.Furthermore, enclosed with the letter was the Kohlerof Kohler News for April 1955. This booklet accuses the UAW of responsibilityfor the troubles at the Kohler plant and suggests that the Kohler Company and itsemployees are the innocent victims of the UAW's struggle for power.Particularlywhen the letter is considered together with the enclosed Kohler News its predictions.of possible future loss of employment are derived from anticipated action by thePetitioner rather than by the Employer.Accordingly, I find that the letter doesnot carry the implication suggested by the Petitioner.PETITIONER'S EXHIBIT 2DAERONCA MANUFACTURING CORPORATIONMiddletown, OhioPhone 2-2751January 11, 1956To All Aeronca Men and Women:This coming election, as far as our Company is concerned, is not a"battle of promises." In the heat of a campaign, when we are -being attackedsavagely, we shall not resort to wild promises that we cannot fulfill.We area responsible business concern, doing a most important job that Uncle Samwants done at an important time in our nation's history.We have the responsi-bilityofmaking enough money to meet out payroll regularly every payday,and doing business honestly, legally and above-board.We can not, and willnot, resort to giving rash promises that we can not carry out when the timecomes to make good on them.You may remember when we all met on that Thursday just before New Years.I recalled to you at that time the promises our Company made to you several years.ago, and which I felt had been fulfilled to the best of our ability.You can be surethat we will always strive to improve things at Aeronca, make them better as weare able.We will honestly and faithfully keep our word in the future as we havein the past.On the other hand, during this election campaign, many promises have beenmade, and more will be made, by the CIO. That is one of their specialties.They hire high-priced, professional organizers and propaganda writers who donothing else, day after day and year after year, but write and talk aboutthe CIO.They are professional promise-makers.They hold meetings wherepeople hear only one side of the story-the CIO story. In these privatemeetings,these CIO organizers can be most careless with the truth.They canmake really BIG promises to you.They need not be responsible, for noneof their. wild promises are put into writing or signed. If you want to trythem out, ask them to sign the details of what they are going to do andexactly how they are going to do it.They cannot guarantee anything.Like the blue-skysalesmenwho sell swampy land to trusting widows, theseCIO salesmen know every slick truck in the book. They also hate the hard,honest facts, the truth.That is why they resent very much, and smear us,ifwe try to put the spotlight on truth on their background, their purposes,their statements.We here at Aeronca believe in an open and fair discussionof all theissues inthe election, and we will continue to give the facts, no matterwhat the CIO promise-makers say.An old trick of the CIO, to try to convince you they can make good theirpromises, is to tell you that if THEY are chosen to represent you, the CompanyMUST agree to their demands. But you should clearly understand that whenthose demands are outrageous-as they often are-Companies do not haveto agree. It is not necessary for a company to "givein" tothem, but only tomeet and negotiate in good faith.And when a company isnot in a positiontomeet their wild demands,or does not agree, there is only one way for the CIO to go-a strike, withall itshardships, loss of pay days,unrest and generalmisery and unhappinessfor men and women and theirfamilies.You can see the sad results of suchstrikeswhich developed at the Kohler Company, Perfect Circle Company,Westinghouse, and many others.How dependable are the CIO promises for your security?You can judgefrom the record of strikes that marks their trail in the past. In comparison,you can judge our own company and its proved ability to carry outits promisesin the past.We have enjoyed fine cooperation between employeesand management atAeroncaas our business has improvedover the years.We have been able 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomake good on all our promises by peaceful means. I cannot see how theCIO could do anything but threaten our future and hurt us all.The CIO,with its unclean record of trouble and broken promises, is too much of agamble on which to risk the future of our jobs and our families' security.Sincerely yours,(Signed)J.A. Lawler.JOHN A.LAWLER.Enclosure Which Was Mailed With Above LetterRECORD PROVES CIO STRIKE-HAPPYLook at this list of CIO strikes in our own part of the country.This istypical of the way the CIO brings "peace" to a plant and a community. Someof their strikes are accompanied by shooting, dynamiting and vicious beatingof employees.You will remember the shameful strike at the Perfect CircleCompany in Indiana, in which there was shooting and rioting.On the daybefore last Thanksgiving, the Governor had to send the National Guard inagain to protect the workers from the wrath of the CIO bosses.What have you and your family to gain by entrusting your security to astrike-happy outfit like the CIO?What benefits can they bring you except thetroubles and misery of lost work?This list is typical of CIO "accomplish-ments."Is this what you want at Aeronca?Standard Thompson and Company (Dayton)-6 weeks strike.Fosdick Machine Tool Co. (Cincinnati)-16 weeks strike.General Motors (Hamilton)-1 week strike.Aluminum Industries (Cincinnati)-10 weeks strike.Ohio Paper Company (Dayton)-4 weeks strike.Hunnefeld Company (Cincinnati)-18 weeks strike.Cincinnati Butchers Supply Co. (Cincinnati)-15 weeks strike.Lockwood Mfg. Co. (Cincinnati)-10 weeks strike.Harris Seybolt Company (Dayton)-3 weeks strike.Powell Valve Co. (Cincinnati)-10 weeks and 8 weeks strike.Huffman Mfg. Co. (Dayton)-2 weeks strike.Lunkenheimer Co. (Cincinnati)-10 weeks strike.United Aircraft Products (Dayton)-5 weeks strike.National Lead Co. (Cincinnati) Magnus Brass-12 weeks strike.American Laundry Machine Co. (Cincinnati)-10 weeks strike.Westinghouse (Columbus)-12 weeks strike and not over yet.Williamson Heater Co. (Cincinnati)-10 weeks strike.Sawbrook Steel Casting Co. (Cincinnati)-10 weeks strike.United Welding Co. (Middletown)-10 weeks strike.Cincinnati Engineering Tool Co. (Cincinnati)-9 weeks strike.Bickford Machine Tool Co. (Cincinnati)-6 months and 13 weeks strike.Barklew Electric (Middletown)-8 weeks strike.Queen City Heat Treating Co. (Cincinnati)-9 weeks strike.Goldsmith Metal Lathe Co. (Cincinnati)-8 weeks strike.G. A. Gray Co. (Cincinnati)-12 weeks strike.Heekin Can Co. (Cincinnati)-7 weeks strike.Edwards Mfg. Co. (Cincinnati)-10 weeks strike.(And many others.)Petitioner'sArgument:The Petitioner contends that the letter contained both threats of reprisal andpromises of benefits.The bases for its contentions are as follows:. . we shall not resort to wild promises that we cannot fulfill. . . . Wecannot,and will not,resort to giving rash promises that we cannot carry outwhen the time comes to make good on them.. . You can be sure that we will always strive to improve things atAeronca,make them better as we are able.We will honestly and faithfullykeep our word in the future as we have in the past."And: the UAW "cannot guarantee anything."IMPLICATION:The Petitioner can guarantee you nothing;theCompanyguarantees that it will"improve things"and make"them better"without strikesif you vote against the Petitioner.This is a promise of a benefit. AERONCA MANUFACTURINGCORPORATION491"We have been able to make good on all our promises by peacefulmeans. Icannot see how the CIO could do anything but threaten our future and hurtus all."IMPLICATION: Vote against the Petitioner and for the Independent, and,we promise you no strikes.Vote for the Petitioner, and the Companywill useits economic power to force strikes.We will see that you are- not hurt if youvote against the Petitioner.This is botha promiseof a benefitand athreat of reprisal."But you should clearly understand that when those demands are outrageous(CIO demands)-as they oftenare-companiesdo not have to agree. It isnot necessary for a company to `give in' to them, but only to meet andnegotiatein good faith."IMPLICATION: It is futile for an employee to vote for the CIO since theCompany will not "give in" to its demands but willuse its economicpower toforce it togo onstrike.This is anticipatory refusal to bargain.This is a threat of reprisal.Comment:Lawler's reference to the fact that the Petitioner cannot guarantee anything in thecontext of his thesis that the Petitioner makes wild promises withoutgenuine hope offulfillmentmerely suggested that the employeesexercisecaution before placingreliance uponpromisesmade by the Petitioner.The writer's statement to theemployees that the Company "will always strive to improve things at Aeronca, makethem better as we are able" was an expression of policy.The letter does notindicate that continuation of this policy depended upon rejection of the Petitionerin the election.The Zeller Corporation,115 NLRB 762;Robberson Steel Company,114 NLRB344; Esquire, Inc.,107 NLRB 1238, 1240. Likewise, the fact that theauthor reminded the employees that in the past they enjoyed improvements in theirconditions of employment "by peaceful means" was not a promise conditioned uponthe outcome of the election.Lawler's further statement that he cannot see how thePetitioner "could do anything but threaten our future and hurt us all" is merelyspeculation when read together with his references to the Petitioner's strike recordand "wild" promises.There is no suggestion in the letter that the Company wouldtake action to precipitate a strike or other economic injury to the employees.Onthe other hand it does suggest that the Petitioner by aggressive action following thepresentation of "outrageous" demands would itself precipitate a strike.Similarly,the statement in the letter that it is not necessary for a company to "give in" to"outrageous" demands, but only to meet and negotiate in good faithisnotconsideredby the Board to be a concealed threat that it will not bargain with the Petitioner ingood faith should that union become certified.Troy Engine & Machine Co.,115NLRB 883;The Lux Clock Manufacturing Company, Inc.,113 NLRB 1194, 1199,and 1201.La Pointe Machine Tool Company,113 NLRB 171, 173. The entireletter,which unequivocally suggests to the employees that they vote against thePetitioner in the election by reminding them of past benefits and improvementsobtained during the period of time when the employees were represented by theIntervenorand predicting that designation of the Petitioner as bargaining repre-sentative might eventuate in a strike or other labor trouble, is within the legitimatescope of an employer's preelection campaigning.There is nothing in the letterwhich specifically conditions future employee benefits upon rejection of the Peti-tioner at the polls or threatens employees with reprisals if they should designatethe Petitioner at the election.The author's prophecy that the employees would beworse off were the Petitioner designated as collective-bargaining representative is notimproper campaign propaganda.Accordingly, I find no merit to the Petitioner'sspecific objections to this letter.PETITIONER'SEXHIBIT 2EAERONCAMANUFACTURING CORPORATIONMiddletown, OhioPhone:2-2751January 12, 1956To All AeroncaMen and Women:If we lose our customers,we lose ourjobs.We whohave jobs at Aeroncaknow that, but the CIOorganizers who came from outside to cause us troubledon't seem to know it-or else they are not interested in whether we have steadyjobs or not.The CIOtroublemakers don't have to depend upon our customers 492DECISIONS OF NATIONAL I ABOR RELATIONS BOARDfor their bread and butter.Their salaries go on just the same, whether-Aeronca men and women have jobs or not.You know we are making important parts for several big customers.You.know the names of these customers.I believe you also know how importantit is to Uncle Sam and our national security that certain parts get throughour plant and into the plants of our customers.If there is any delay on ourpart or any chance that we would have any interruption in our production, wecould lose those orders quick as a flash.Do you think our customers and ourGovernment are going to stand around and wait for vital plane parts,if a bunchof CIO toughs tie up our plant with a reign of terror so they can collect dues.from Aeronca men and women?This could be a very real threat to our job security.If the CIO musclemen move in on us, and if trouble happens as it has in so many.many otherplaces,we stand a good chance of losing some of these orders.Ifwe loseorders, we lose jobs.It's that simple.Some of you can remember those days a few years ago when several big.truckloads of material rolled into our plant to be made up into airplane parts.If we have a work interruption at Aeronca,history could repeat itself.A fewbig trucks could drive up to our plant and haul away our jobs, too, just as theybrought jobs to us a few years ago.Aeronca men and women have earned the reputation of being good work-ers-dependable,reliable, able to get material out on time.You built thatreputation without the help of CIO Headquarters at Detroit or their pro-fessional organizers who recently dropped in on us to pick up some easydues money.Whether the CIO likes it or not, we want to keep the orders.we have, and the jobs that go with those orders.Whether we have full pay-checks,steady work,and jobs, depends not one bit on the CIO, but on our-customers.The security of every Aeronca family depends upon that election,next Wednesday!Sincerely yours,(Signed)J.A. Lawler.JOHN A. LAWLER.Petitioner's Argument:The Petitioner contends that this letter contained a threat of reprisal,that if the.employees vote for the Petitioner, the employees would lose their jobs and the-trucks which brought jobs into the plant would haul those jobs away.Comment:The implication from this letter, particularly when considered with the letter writ--ten by Mr. Lawler to the employees on the previous day, is that designation of thePetitioner as bargaining agent might result in a strike and if that were to happenthe Company might lose orders.This,too, is merely a prediction of possible events-to come should the Petitioner win the election.It is not a threat by the Companythat it will itself take steps to abrogate its contracts and orders should the Petitionerwin the election.A threat is an expression of intent to cause an event to happen.The letter quoted above does not indicate any intent on the part of the Company to,do anything itself which will cause a loss of employment.The writer's speculationas to the possible consequences of the selection of the Petitioner as bargaining:representative falls into the category of prophecy or prediction.Such predictions.are considered by the Board as legitimate employer campaign activity.TheZellerCorporation,115NLRB762; ChicopeeManufacturing Corporation,107NLRB 106;Morganton Full Fashioned Hosiery Company,107 NLRB 1534, 1537;Sylvania Electric Products,Inc.,106 NLRB 1210.PETITIONER'SEXHIBIT 2FAERONCA MANUFACTURING CORPORATIONMiddletown, OhioPhone: 2-2751January 14, 1956To all Aeronca Men and Women:Never before have I been with a company where I felt as close to all theemployees as I have been with the men and women of Aeronca.You did mea great honor in 1949, when I had the difficult job of trying to bring back tolife an almost dead Aeronca.At that time the men and women of Aeroncawere willing to risk going without pay so that our company and our jobs would AERONCAMANUFACTURINGCORPORATION493be secure.That story of Aeronca and its people became known nation wide;it's a story of which we can all be proud.And it was one of the finest tributesto me that any mancould possibly have. I have told you on many occasionshow much I appreciated that wonderful spirit of yours, which brought usthrough those rough days. It is one of my brightest memories of the past.We have enjoyed together a lot of benefits that many other plantsin our indus-try would like to enjoy, but can't.We have had the kind of friendly atmospherebetween us that allows us to discuss your problems and our company problemswithout suspicion and bitterness.You and I are both Aeronca people; wework together because we want our company and our jobs to bring security toallof us.We can discuss our mutual problems freely, because we are notstrangers.We know one another as individuals; we see one another at workand on thestreets.We are all members of the same family-the Aeroncafamily.There has been more than friendship to hold us together during the years.Aeronca has always tried, and successfully I believe, to pay wages that werefair, to provide good working conditions, and to treat all Aeronca people fairlyand on the level.Among our own group we have had the intelligence andthe ability to conduct our affairs for ourselves.And today, we can hold ourheads high, because we have as good an average of high wages and as goodworking conditions as any other plant like ours in the industry.That wasaccomplished without havingto gothrough the hate and harm and loss ofincome that result fromstrikes.During these years when we were building up our company, the CIO madealmost a dozen attempts to try to sell itself to the men and women of Aeronca.Only once before did the CIO get as far as facing a free election and theylost heavily that time.On every try they made, you defeated them.Over theyears, you. have been able to keep your independence and handle your ownaffairs, peacefully.You must have had good reasons to choose against theCIO and its labor troubles for so long atime.You have an opportunity to doit again next Wednesday.I shall always be grateful for the faith you people of Aeronca placed inme.And I,in return,have faith that you will make a fair decision when youvote at the election next Wednesday. I would like to be able to continue towork with you, as friends, for an even bigger and better future for all of usat Aeronca!Sincerely yours,(Signed)JohnLawler.JoltA. LAWLER.Petitioner'sArgument:Petitioner contends that the implication to be derived from the last paragraph ofthe above-quoted letter is "a vote for the Petitioner and against the Independentwill be viewed as an unfriendly act for which the Company will invoke reprisals,reprisals which will deny a `bigger and better' future."Comment:Construed in the light most favorable to the Petitioner's position, the author ofthe letter merely suggested that the friendly atmosphere which presently prevails inthe plant might be lost if the Petitioner were selected as bargaining representative.This too merely is a prediction of the possible consequences of a victory by thePetitioner.It isnot athreat of reprisal.The Zeller Corporation,115 NLRB 762.PETITIONER'S EXHIBIT 2GAERONCA MANUFACTURING CORPORATIONTo All AeroncaMen and Women:Middletown, OhioPhone: 2-751January 16, 1956I have been disturbed by false rumors that have been circulated by the CIOorganizers saying that Aeronca wages were lower than the wages being paid atother plants where the CIO was doing the bargaining. If you were to believethese wild tales you might think Aeronca wages were out of line and on thelow side.This is not true and I should like to set the record straight.It is a part of my duty as Personnel Director to know the wage scale for,everyAeronca job.We must keep in touch with other companies to learn 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheirwage scales. In my office I have a printed list of our wages, and alongside it the wages of other plants-including plants where the CIO is thebargaining agent.In some cases the wages are the same on both lists. In many, cases Aeroncawages are higher than in the CIO plants.This information is not secret-youare welcome to come into my office any time .and look at the list. It is subject,also, to any checking-up you might like to do to assure yourself the figuresaregenuine.Our company has nothing to hide.In previous negotiations, the North American Aviation, Inc., of Columbus,.Ohio, had a strike called by the CIO.For fifty-four days the men and womenof that plant were off from work.There was rioting on the picket line.Therewas suffering among families of employees who had no payday for fifty-fourdays during the CIO strike.When the men finally returned to work theyreceived the same wages they had been offered by their company before theywent on strike.These new wages were in line with the wages we have nowat our Aeronca plants, and Aeronca men and women have not had to sufferfrom the CIO strike method of bargaining.I hope I have answered some of the untrue rumors about wages which the-CIO has been spreading among Aeronca men and women. I would welcome-your inspection of the wage list in my office at your convenience.Sincerely yours,(Signed)Paul Moore.PAUL MOORE.Petitioner'sArgument:Petitioner argues that the statements contained in the letter with reference to thedevelopments following the strike against North American Aviation, Inc., was a..deliberate untruth.Comment:At the hearing the Petitioner sought to prove Moore was incorrect in his state-ment that "when the men finally returned to work they received the same wages.they had been offered by their company before they went on strike."The testimonyadduced through Petitioner's witness, Ray Ross, was that upon the conclusion ofthe strike at North American Aviation, Inc.,. the employees were given the samegeneral across-the-board wage increase which had been offered to, them immediatelybefore the beginning of the strike, but that some adjustments to correct wage rateinequities for particular job classifications were made so that the final wage settle-ment,in toto,was higher than the increase which the company had offered priorto the strike.This testimony, 'at most, indicates a minor inaccuracy but does notestablish' that the author of the letter had engaged in "a deliberate untruth." Ifind the letter was not sufficiently misleading to have affected adversely the resultsof the election in this proceeding.The DeVilbiss Company,115 NLRB 1164;UnityManufacturing Company,107 NLRB 21;Verson Manufacturing Co.,114 NLRB'1297.APPENDIX BSPEECH DELIVERED BY JOHN LAWLER TO AN ASSEMBLED GROUP OF EMPLOYEES ONDECEMBER 29, 1955As most of you know, we have been waiting for a decision from the National'.Labor Relations Board as to whether or not an election would be held here atAeronca to decide a bargaining agent, the Independent Union wanted an electionfor some time.This afternoon we' received word from the National Labor Relations Board thatan election will be held to decide whether you are going to continue to be representedby your local Independent Union or whether you will be represented by theInternational CIO Union.The choice is one which you as an American citizen and as an Aeronca employeeare free to make. Before reaching your decision, however, we believe you willseriously consider both sides of the question.Naturally we have a very understandable desire to give you the Company's position as the union organizers havegiven you theirs.For the past 7 years I have had the real privilege and pleasure of coming out andtalking with you with the utmost frankness on vital information about your companyand mine. In these speeches we have been able to cover a lot of territory, wehave had some tough times together, and we have had some good times. It hasbeen one of my greatest pleasures to come out and discuss problems with you asthey arise.I recall that when the company was going through perhaps its most AERONCA MANUFACTURING CORPORATION495difficult time in 1949 with the financial hardships that we held such a meeting.Atthat time the statement was made, and one which I firmly believe in, that as Aeroncacame out of the financial crisis that it was in, that we would take care of the peopleconcerned with Aeronca in the following manner: First, we had to produce for ourcustomer.For if we were unable to produce for our customer, it would meanthat none of us would have jobs, there would be no money to meet payrolls, andwe would be out of business.The second statement we made was after we manu-factured the product, the monies we would receive would first be used to compen-sate the people here at Aeronca.That promise was fulfilled in two ways-first,there were those employees during that period who had gone without pay, and theywere reimbursed for that money as soon as it was available.The second part ofthat was that Aeronca would bring their rates up as rapidly as possible to the pointwhere they were paying as high rate as possible in our type of business.If we compare since that period our rate increases, Aeronca's average rates havegone up 65 cents on the hour which is greater than any company in this area andwhich is greater than those settled on an International level.There has been noreason to change this policy and we see absolutely no reason to change this policyin the future.We also promised our creditors those people to whom we owed money. Thatpromise has now been fulfilled.Then and only then we take care of the stock-holders.However, the common stockholders which by far are the greatest numberof the people who have invested money in Aeronca have not yet received anypayments to date.Dividends have been paid on some of those prior issues whichwere issued on monies invested in Aeronca at a time the Company looked like itwas practically bankrupt.We have had many other occasions for these talks since that one back in 1949-such as our talks when we have been able to meet very tight production schedules,where we have been able to compliment the fine group of employees we have today.There have been others too where we have had such problems as the one we had nottoo long ago on quality where we discussed it with you and your reaction was to rollup your sleeves and do a good job improving our quality.I have pointed out these promises that were made by the Company several yearsago and ones which I feel that have been fulfilled to the best of our ability.Thereason I bring out promises is that in any type of election campaign such as willensue in thecoming weeks a lot of promises and statements will be made. I thinkyou should look into these statements very carefully because it is very easy foranyone who has not had the responsibility of making decisions to sit back and saythis is true and that is true. It is a little bit like the drugstore quarterbacks on Mondayafternoon who decides how the game should have been played the preceding Saturday.They weren't in there on the firing line. So for the people on the outside it iseasy to make a lot of promises which can never be fulfilled. Therefore, in arrivingat your decision as to how you will vote I think very careful consideration shouldbe given to the fact of eliminating any wild promises that anyone might make.One more thing I would like to suggest, thisis animportant election and for manyof you it is the most important one you have ever voted in. It bears directly on yourwelfare and that of those dependent on you.To what kind of leadership are yougoingto entrust your future with the Company.Is it unselfish or is it not?Is itinterested in your personal individual welfare or merely a self " seekingorganization?On the basis of itspastand present record in other places and right here in Ohiois it openand above board and dependable or don't you know?These are the questions you should think about and talk over at home.Yourfuture and 'the future of the Company rests in your hands.That is the. reasonknowing the fine people we have had here through the years that I have the utmostfaith in the outcome of the election.APPENDIX CLAWLER'S INTERVIEWS WITH EMPLOYEESFloyd Adkins:This witness testified that about 2 weeks before the election he metLawler in the plant and the latter began a brief conversation with the remark,"I see you have got a new sweater, Floyd," referring to the sweater Adkins waswearing which bore markings indicating he supported the Petitioner.After thewitness asked Lawler, "How do you like it," the Company's president replied,"Well, I haven't got too muchagin it,but I guess you know if this outfit [Petitioner]gets in here we will lose an awful lot of our orders." Lawler amplified this remark 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the explanation that"if they[Petitioner]got in there they would have trouble,probably strikes,and if there was trouble that, I [Adkins] believe he said,Boeingwould pull the orders, because they wouldn't stand for trouble, their work would beheld up."1Lawler concluded the conversation by saying with reference to the pendingelection,"Well, I can't change you over,and for damn sure you can't convert me."Lawler did not contradict Adkins in any substantial respect.2Petitioner argues that Lawler's statement about possible loss of the Boeing con-tractwas"calculated to influence the vote of Adkins" and was "a most effectiveinstrument of employer coercion."I do not agree that this remark was coercive.Itwas nothing more than mere speculation by Lawler as to possible future eventswhich might follow an election victory by the Petitioner.Itmay be true that Lawlerintended to influence Adkins' vote but that is not objectionable.Mall Tool Company,112 NLRB 1313.Virgil Suitt:VirgilSuitt testified about a lengthy conversation he had with JohnLawler 3 to 4 days before the election.Toward the end of the employees' lunchhour as Lawler was walking through the plant,Suitt,who was with a small group ofemployees,asked Lawler whether he was checking up on production"to see how farbehind we are beforethe CIOcomes in." 3This began a conversation in whichLawler said the only objection he had to the Petitioner was "work stoppage."Whenthe lunch period ended the other employees returned to their work but Suitt continuedhis discussion with Lawler.The two talked for about 11/2 hours.Lawler explainedthe reasons for his opposition to the Petitioner while Suitt,who volunteered theinformation that he supported the Petitioner,argued in its defense.According toSuitt,among other things Lawler said to him was that if the Petitioner becamethe bargaining representative it would ask for a wage increase larger than theCompany could afford to pay and that based upon the Petitioner's past performanceitwould call a strike regardless of the employees'wishes.Lawler attempted byciting "figures"to prove to Suitt that the Company was financially unable to givethe employees a substantial wage increase.Also, Lawler said"that he had been toBoeing and that they wanted to know day-by-day progress of the CIO and IndependentUnion, and that if the CIO got in they would pull half of our contracts and give themto someone else so that they would have another source of parts in case we shouldhave labor trouble."Lawler indicated to Suitt his satisfaction with the Intervenorby telling Suitt that "one thing that he liked about the Independent Union,and thatif the CIO got in that we couldn't have what he liked,to be one big, happy family,and he could come through the plant and talk to the people and be a member ofthem as one big, happy family,and if the CIO got in he couldn't do that."Finally,Lawler said that it was his intention to leave the Company if the Petitioner were towin the election.Lawler concluded the conversation with the remark that Suitt"was an intelligent man, that he was going to watch my progress,and that I wasgoing places with the Company,and he would like to see me just five years fromtoday."Lawler also testified about his conversation with Suitt.The Petitioner contendsthat resolving the differences in their testimony presents"an important question ofcredibility."With this I disagree.Both witnesses impressed me favorably with theirapparent truthfulness.Suitt,a man of personable appearance,testified in a straight-forward and frank manner without any indication that he was coloring or em-bellishing his testimony to further his partisan interests.John Lawler likewise wasa sincere witness.There was no attempt on his part to be evasive or to withholdinformation.He was no less cooperative when cross-examined than when questionedby the Employer'sattorney.The discrepancies between Suitt's and Lawler's testi-mony are minor.Principally they are differences in the employment and use oflanguage rather than in meaning.Thus, although Lawler did not recall saying that the only thing he had againstthe CIO was work stoppages,he testified that he said there was a likelihood of strikes1A substantial portion of the Company's business is based upon subcontracts fromBoeing Aircraft Corporation.2 The principal difference in their testimony is that Lawler did not recall having saidanything about Boeing canceling any contracts with the Company.But he testified it waspossible that he said to Adkins "because of work stoppages or anything that would delaythe production schedules,that Boeing would have to protect itself, and if necessary theymould have to take such action."(The action referred to was "that Boeing was going totake the contracts out in the event we had a strike.")aAccording to Suitt, the reason for this remark was that a rumor had been circulatingin the plant"that the CIO was so bad that if we got in we would go away behind scheduleand lose all our contracts." AERONCA MANUFACTURING CORPORATION497or work stoppages if the CIO were to win the election. Lawler denied that he. saidthe CIO would demand a wage increase which the Company could not afford topay.He testified that the two "discussed how it would affect the Company andwhat it would cost if a demand was made on us for a substantial rate increase" andthat he invited Suitt to his office where he could more adequately show what Alle.Company's problems would be in trying to meet a demand for a large wage in-crease.Even assuming that Lawler'srecollectionwas the more accurate,never-theless, this portion of the discussion would leave Suitt with the impression thatLawler had said, in effect, that the Company could not afford to make any sub-stantial upward adjustment of its wage scales.Similarly,Lawler denied that hemade a statement to Suitt that "Boeing would pull its contract if the CIO got in,"but testified that he told Suitt he had been to the Boeing plant and "they were con-cerned about our production schedules and our labor relationship, and they wantedto know very much in detail how that was going to affect their schedules, and if Icould give them any substantial information, and any accurate information, so thatif they had to do anything to readjust their schedules they could do so."Certainly,when considered together with the fact there had been propaganda about the plantthat Boeing might cancel some of its contracts with the Employer should the Peti-tioner win the election, which Lawler admitted he might have confirmed to Adkinsand other employees,4it isunderstandable that Suitt's specific recollection of Lawler'sstatement in that regard was to the effect that Boeing would transfer half their con-tracts to other companies in order to insure an alternate source for parts if theEmployer were to have labor troubles.The Petitioner argues that the above-described conversation reflects threats ofreprisal and promises of benefit. I do not agree.Lawler's prediction that thePetitioner, if certified,would demand a larger wage increase than the Companywould be able to pay and that the Petitioner would seek to enforce its demands bya strike is permissible campaigning. It does not connote, as the' Petitioner contends,that it would be futile for the employees to select the Petitioner, while with the In-tervenor as bargaining agent "they would have every chance to gain."Lawler'sreference to possible loss of part of the Boeing orders also falls into the category ofprophecy because the statement did not in any way indicate that the Employer wouldcause or aid such eventuality.Lawler's expression of satisfaction with the Inter-venor and his further statement that if the Petitioner were elected representative hemight be denied the privilege of walking through the plant and visiting with themen is of no different character than a similar statement which the Board inZellerCorporation,115 NLRB 762, found unobjectionable.Also, unobjectionable wasLawler's intimation that he might leave the Company if the Petitioner won theelection.The Falmouth Company,115NLRB 1533.5Lastly, unlike the Peti-tioner, I do not interpret Lawler's compliment to Suitt as "a promise of futurebenefit as an inducement to vote againstthe CIO."Joseph Lower:Lower testified that the week before the election he had a briefexchange of words with Lawler during which the latter asked who was going to4 Lawler testifiedas follows :TRIAL EXAMINER : Duringthe period December 28 to January 18, 1956, did youmake a statement to one or more employees, to the effect that if there was a strikestoppage at Aeronca, Boeing might pull some of its contracts it had with AeroncaManufacturing Corporation?The WITNESS : If I may state in the words I made it?Q. (By Mr. Silberman.)Certainly.-A. Each time I made a statement like that, Imade it in relation to work stoppages, because anything that would affect our deliveryschedule, for example, if we could not get technical information to produce a part ontime, that would affect our delivery schedule. If we could not get outside materialsdelivered to us on time, that would affect the delivery schedules. So it was importantto tell the employees if we had a strike that would affect schedules.Boeing wouldcancel the contract, not because of the CIO, but because we did not meet our deliveryschedules.s Rempel Manufacturing, Inc.,116 NLRB 1220, is distinguishable because in that casethe company's president "made it clear to the employees that the future success of hisCompany was dependent solely on his active and personal promotion of the new product"so that his threat to leave the company if the employees voted for the union was equiva-lent to a threat that the employees would suffer a reduction in their earnings and evenpossible loss of their jobs.450553-58-vol. 118-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDwin the election.Such casual inquiry, contrary to Petitioner's argument, I find isnot coercive interrogation.The Liberal Market, Inc.,108 NLRB 1481, 1485.WilliamWoolums:About January 10, 1956, Lawler initiated a conversationwith William Woolums about the reason for the latter's complaint that he had beenmistreated.Woolums, who had been a group leader, was downgraded the precedingmonth.According to Woolums, after he told his story to Lawler, the latter sug-gested thatWoolums could file a grievance through the Intervenor, which thenrepresented the employees, but Woolums explained that he chose not to do so.Lawler's reply which concluded the conversation was, "well, after the election isover, you stop in and talk to me." Lawler testified that it has been his practiceto walk through the plant and converse with the employees. Sometimes the con-versations are initiated by himself and on other occasions by employees and thesubjects vary from discussions of personal affairs to business problems.On the dayin question, he spoke to Woolums and to another employee, Arnold Buchanan,because it had been reported to him that both employees had complaints about theirtreatment.The Company then had been having difficulty in meeting their schedulesin the fabrication department and Lawler explained that his specific reason for ap-proachingWoolums and Buchanan was: "Usually if you are not getting out pro-duction you talk to the people and find ways to correct the problems."Accordingto Lawler, Woolums complained that he had not been treated fairly when he wasdowngraded.Lawler testified that he referred Woolums' grievance to the personneldepartment and also told Woolums to take up the matter with the personnel de-partment.Lawler further testified that the conversation with Woolums drifted tothe subject of the latter's background, education, and objectives in life.Lawlersuggested that Woolums might promote his ambitions by taking a blueprint readingcourse offered to the employees by the Company or going to night school.6 Theconversation concluded, according to Lawler, by his saying to Woolums, "If youare interested in talking to me about night school, I would be interested in the firstplace in trying to help you out, Bill."The divergence between the testimony of Lawler and Woolums reflects notso much any contradictions as it does the fact that each remembered different partsof their conversation more clearly.The Petitioner adverts to Woolums' testimonythat the conversation concluded immediately after the discussion of Woolums' griev-ance with Lawler's statement, "Well, after the election is over, you stop in andtalk to me."The Petitioner argues that the implication from this remark is thatthere would be no point in Woolums talking to Lawler after the election if thePetitionerwon.However, Woolums' testimony refutes such construction of thisremark, even if made,7 because Woolums testified that Lawler made it clear "hemeant . . . to talk about the mistreatment I had and not about the election comingup."Furthermore, I credit Lawler's testimony that the invitation to Woolums forfurther conversation was related to their discussion about Woolums' career ratherthan his grievance.8Accordingly, I find that Lawler's invitation to Woolums thatthey have a further conversation did not imply a promise of benefit conditionedupon the Petitioner's defeat in the pending election.The Petitioner's counsel further argues that the fact that Lawler initiated theconversation with Woolums about the latter's grievance "as well as his promise tohelpWoolums in the future to obtain a higher rate or by offering him an oppor-tunity to go to `blueprint' school or by talking to him privately about his assistinghim in matriculating him in the night school, was calculated to influence Woolums'vote in the election by promise of benefit."Whether Lawler had such subtle purposeis a matter of conjecture.Lawler made no direct or indirect promise of benefit toWoolums and certainly nothing Lawler said was conditioned upon the outcome6Woolums offered no testimony either in affirmance or denial of Lawler's testimonythat the conversation also included a discussion about the latter's background, education,and ambitions.7 Lawler admitted that the conversation concluded with an invitation for Woolums tospeak to him again.However, he did not testify that he suggested that any further dis-cussion be deferred until after the election.8 It should be noted that the Petitioner does not suggest discrediting Lawler withregard to his testimony that the conversation dealt with Woolums' career and that hetoldWoolums to take up his grievance with the personnel department. In fact, thePetitioner relies on this testimony, in part, to support its further argument, discussedbelow. AERONCA MANUFACTURING CORPORATION499of the election or Woolums abandoning pro-Petitioner sentiments or activities.Ac-cordingly, the usual rule in appraising preelection conduct is to evaluate the specificlanguage used and not to spell out a threat or objectionable promise by relatingthe words used to matters unexpressed or facts which do not appear to have im-mediate, specific, and cogent application so that it must be considered as modifyingthe verbiage.Ifind, contrary to the Petitioner's argument, that it has not beenestablished that Lawler made any promises of benefit to Woolums in order to in-fluence the latter's vote in the election.Arnold Buchanan:Lawler spoke to Arnold Buchanan the same night and forabout the same reason that impelled him to speak with Woolums.Apart from thevariance in language used there was only small difference between the substance ofthe testimony of each about their conversation.Lawler testified:I approached Arnold, if my memory is correct, and I said, "Arnold, what igthe trouble with us here?" I believe he had a CIO shirt or some badge or someidentification on him. I said, "I sort of feel I haven't got the right thing here,ifyou feel this way about us."He said, "No, John, you are not the fellowthat is causing this difficulty. It is the foremen in this department.They are:not handling us right." I talked to him a little bit about that, and I said,"Well, I guess you know how difficult it is to get good men and good supervision,,and we are trying to do our best." I don't know, I think Arnold and I talkedjust generally ten or fifteen minutes.According to Buchanan, Lawler also said to him:Well, he says when he got in places that he found that he didn't like, that heusually went somewhere else; and he continued on and says that if the CIOgot in there that he didn't figure he could get along with those fellows. .He says, "you know, I won't be around here if those fellows gets in."AndI told him that was his privilege, and he said, "Well, if things go on, stop bymy office sometime, if things go on as they are stop by my office sometime."Lawler was unable to remember having made these remarks, although he didnot specifically deny them and did testify that if he had said anything about leaving,"I gave him the same answer I gave to the others." (See discussion of Suitt'stestimony,supra.)The Petitioner argues, upon the basis of the foregoing, that Lawler was seekingto find out how he could "placate" Buchanan so that he would take off the CIOinsignia and, when he learned that Buchanan's complaint was against poor super-vision,made a promise of benefit in that Lawler said the Company was going todo its best to improve its supervision.However, if a promise may be implied fromthisportion of their conversation it was unrelated to the outcome of the election.Lawler was apparently in agreement with Buchanan that supervision could be betterand his acknowledgment of this fact together with his statement that the Employerwas doing its best to improve the situation can hardly be interpreted as a proposedchange in a condition of employment for the purpose of influencing the employees'vote in the election.The Petitioner also argues that Lawler's statement, "if thingsgo as they are, stop by my office sometime," was a promise of benefit. I cannotread into this ambiguous remark a promise to Buchanan that "if Independentwon, Buchanan could expect special consideration from Lawler."Finally, the Petitioner argues that Lawler's remark to the effect that he mightleave the employ of the Company if the Petitioner won the election was a threatof discharge.The Petitioner's reasoning is:Since Lawler's speech of December 29 and his letters indicate that he wasresponsible for the present sound financial condition of the Company andthat he had brought the Company from the edge of bankruptcy to solvency,the suggestion that he would leave if the CIO won carried with it a connotationthat the plant could not survive if the CIO won the election.He was sayingto the employees-now the Company has Lawler and prosperity, if the em-ployees choose the CIO, the Company will have no Lawler but ruin. Thisindeed is coercion of a sneaky sort.Thisreasoning is overly subtle and does not have realistic application in the arenaof union elections.I do not find Lawler's remark was coercive.The FalmouthCompany,115 NLRB 1533.99 See footnote5,supra. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX DINTERVIEWSWITH FOREMAN JOHN WISEHobert Mullins:Mullins testified to a private conversation he had about Janu-ary 5,1956,with John Wise.During the discussion,Mullins complained thathe had not received a wage increase which the personnel office, at the time he washired, promised he would be given upon the completion of his probationary periodof employment.Wise said he would investigate the matter and the following weekMullins received the promised increase.The Petitioner argues that "the wageraise obtained by Wise constituted interference."There is no evidence of anyconnection between Mullins' raise and the election.The evidence indicates onlythatWise saw to it that an oversight was corrected and Mullins obtained the benefitof an automatic wage progression which he had been promised and to which hehad become entitled at the completion of his probationary period of employmentsome 2 or 3 weeks earlier. This incident, therefore, is not evidence of employerinterference with the election.Mullins also testified that during his conversation with Wise the latter expressedhissatisfactionwith labor relations at Aeronca and voiced his complaintsagainst the Petitioner.In sum, Wise suggested to Mullins that he support theIntervenor.The Petitioner does not allege, and I do not find, that Wise madeany coercive remarks to Mullins.Walter Reynolds:Reynolds testified to a conversation he had with Wise aboutJanuary 12, 1956.Wise's testimony with regard thereto conflicted in severalrespectswith Reynolds'.Although I do not believe Reynolds was an insincerewitness,Wise impressed me as being the more reliable witness.Accordingly, IcreditWise's version of their conversation.As in the case of Mullins, Wise ineffect urged Reynolds to vote for the Intervenor and against the Petitioner.Duringtheir conversation, Reynolds said that "should the CIO not get in, he might aswell look for another job."Wise made no reply to this. I cannot attribute anycoercive implications to Wise's silence at this juncture in the discussion, particularlysinceReynolds was an inspector and was not subject to Paint Foreman Wise'ssupervision.Ifind no evidence of coercion in the conversation between the two.Joseph Patterson:Patterson testified to a conversation with Wise which took placeabout 2 weeks before the election.Even if I were to credit Patterson'sentireaccount it comes to no more than that Wise by alluding to the possible dis-advantages of representation by the Petitioner was suggesting that Patterson supportthe Intervenor.However, for reasons discussed elsewhere in this report, I do notcredit Patterson where his testimony conflicts with Wise's. I find nothing coercivein this incident.Vernon Walters:I creditWise's denial that he interrogatedWalters as to thelatter's voting intentions.Wise did not deny Walters' testimony that about 8 or10 days before the election he said to Walters, "If the CIO got in that they mighthave a strike and we would be laid off."Although this suggested to Waltersthat he vote against the Petitioner, for reasons already considered above, I findthis remark was not coercive.APPENDIX EREJECTED TESTIMONYA. Because of failure to establish agency relationshipAn issue raised at the hearing was whether responsibility for alleged pre-electionmisconduct of six men may be attributed to the Employer.One of thesemen concededly was never in the Company's direct employ.Testimony wasoffered that twice on the night of the election William Ratchford, who is the chiefAir Force inspector at the Company's plants, made statements to the effect that ifthe Petitioner wins the election he has orders to "pull contracts." 1The testimonyindicates that these remarks were heard by only four employees.The statementwas first made by Ratchford in a conversation with Floyd Buchanan which wasoverheard by Buchanan's working partner, Ella Gilley.Both Buchanan and Gilleytestified that they voted soon thereafter and there is no evidence that either repeatedRatchford's statement to any other employee before the polls closed.LauraDemerecz testified that she overheard Ratchford make such statement to an unnamedemployee with whom she was returning to work after having cast her ballot and1These remarks signified that the Company would suffer a loss of business and wouldtherefore be compelled to reduce its work force. AERONCA MANUFACTURING CORPORATION501did not tell of the incident to anyone before the polls closed.Although thePetitioner does not contend that the Employer was in any way responsible forRatchford's conduct, or had an opportunity to disavow it, or even acquired anytimely knowledge of it, the Petitioner argues that Ratchford's alleged threat, as inThe Falmouth Companycase, 114 NLRB 896, "so permeated the atmospheresurrounding the election as to render impossible the rational, uncoerced selectionof a bargaining representative." I do not agree that theFalmouthcase is apposite.In that case "the employees were, in fact, on all fronts barraged by verbal andwritten warnings"(The DeVilbiss Company,115 NLRB 1164) so that "the electionwas held in the face of widespread fear that the Employer would close up theplant and move should the AFL win the election." In the instant case, the pur-ported threat was made to only 4 employees on the night shift (2 of whom hadalready voted) just prior to the closing of the polls and there is no evidence thatthe threat was communicated to any other employees.Thus, Ratchford's remarks,which had such limited currency, did not have any significant effect upon the resultsof the election.Morganton Full Fashioned Hosiery Company,107NLRB 1534,1538;The Liberal Market, Inc.,108 NLRB 1481, 1485. Furthermore, as there isno evidence that Ratchford was acting in behalf of the Employer, the latter cannotbe held accountable for Ratchford's utterances.The Petitioner asserts that certain remarks made by Richard Mather to VirgilSuitt constituted interference with the election.Although I do not agree thatMather's statements were objectionable, it is not necessary to consider them specifi-cally because any misconduct on his part cannot be attributed to the Employer.Mather is a clerk in the Company's personnel office.The Petitioner does not dis-pute this but argues that because it is necessary to pass through Mather's officeto enter the office of Jack Linzie, who heads the Company's industrial relationsdepartment, that "is enough to bind the Company with statements he made onlabor relations."Perhaps there would be some merit to this argument wereMather the sole occupant of an anteroom to Linzie's oice.However, the evidenceshows that Mather occupies a general office with 3 or 4 female employees. In thecircumstances, it is unlikely that an impression would be created in employees'minds merely from the location of Mather's desk that any special relationship existedbetween him and Linzie so that he was in a position to reflect management's views.I find no more significance, as it affected the results of the election, in Mather's remarksto Suitt than if they had been made by any other rank-and-file employee.The remaining agency issue, which was exhaustively litigated, concerns the statusof leadmen.The Petitioner contends that Bynum Bruce, Gene Flint, Joe Heller,and Charles Heilman (sometimes spelled "Hillman" in the record), all of whom areleadmen,2 are supervisors so that their conduct may be attributed to the Employer.In its petition which initiated this proceeding, the Petitioner requested the inclusionof leadmen in the appropriate unit although at the same time it requested theexclusion of all supervisors.At the initial representation hearing in this matter,the parties, including the Petitioner, stipulated that leadmen should be included inthe appropriate unit, but that all supervisors should be excluded.The Boardaccepted the parties' stipulation and included leadmen in the appropriate unitdescribed in its Decision and Direction of Election herein.Now, inconsistent withthe position it adopted at the inception of this representation case, the Petitionercontends that leadmen are supervisors. In effect, the Petitioner seeks to litigate inthis hearing on the objections to the election a unit problem which should havebeen raised at the initial representation hearing.Despite the hearing officer's doubtsas to the propriety of contesting in this supplementary proceeding a question alreadythe sabject of the Board's decision in the same case, the parties, nevertheless, wereafforded full opportunity to offer evidence at the instant hearing bearing upon thesupervisory status of leadmen.The evidence shows that leadmen are included onthe seniority list with other rank-and-file employees and spend 90 to 95 percent oftheir time doing the same kind of work as the other men in their respective groups.Because the leadmen are the top mechanics in each group, they are available toassist the other men with their work problems. In addition, leadmen make routineassignments of work.At the start of each shift, the foreman for each departmentdistributes work orders to the leadmen who, in turn, reassign the work among themembers of their respective groups.Leadmen also have authority to sign passespermitting employees to leave their departments temporarily.3On the other hand,2Leadmen are sometimes referred to as group leaders or as section leaders.3There was evidence of 3 or 4 instances of the exercise of other purportedly super-visory functions by various leadmen.However, I am satisfied that these instances repre-sentedmere sporadic deviations from theleadmen'snormally limited authority. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDleadmenhave no authority to hire or fire employees, to transfer employees fromdepartmentto department, or to issue reprimands, or to make effectiverecommen-dations inthesematters.Leadmen are subject to the immediate supervision of theforemanand assistantforeman for their respective departments.Upon the basis ofthe foregoing, I find that leadmen, or group leaders, are not supervisors.N. L. R. B.V.Newton Company,236 F. 2d 438 (C. A.5);New York Shipping Association,Inc.,116 NLRB 1183;Nutone, Incorporated,112 NLRB 1153, 1164;The ClintonConstruction Company,107 NLRB 946, 948;Hodgdon Brothers-Goudy & Stevens,106 NLRB No. 211 (not reported in printed volumes of Board Decisions and Orders).Absent any other basis for attributing to the Employer responsibility for allegedmisconduct by leadmen, their activities may not be considered in support of theobjections to the election herein.Parenthetically, itmay be observed that evenwereleadmensupervisors by reason of the technical definition in the Act they occupyso insignificant a position in the Company's supervisory hierarchy that it is improb-able that they are identified in the minds of the employees as spokesmen for man-agement.SeeRheem Manufacturing Company,114 NLRB 404, 405-406.B. Becauseof lack of credibilityJohn Frank Robison:Employee John Frank Robison testified about eventsinvolving his foreman, Charles Barker.Barker was not called as a witness andthereforeRobison's testimony is unrefuted.Shortly before the instanthearingRobison was downgraded,an actionwhich he resented.Robison went to thePetitioner's office inMiddletown seeking theirassistancein his endeavor to obtainrestoration of his previous grade.Then, for the first time, he revealed to thePetitioner the facts about which he testified at the hearing.On cross-examination,when Robison was questioned about the circumstances which prompted him todisclose the information within his possession to the Petitioner he was evasive.On directexamination,Robison testified that 4 or 5 days before the electionForeman Barker began a conversation with him.According to Robison, Barkerspecifically asked him how he intended to vote and his response was, "Well, I justcome around and told him that was my business, I would vote to suit myself."However, on cross-examination Robison testified that the foregoing conversationoccurred about 2 weeks before the election and possibly earlier.Later he testifiedthat he remembered the election took place on the 18th but was unable to recallof which month.Then, in further contradiction of his testimony on directexamina-tion,he testified, that Barker asked, " `Who are you going to vote for? It looks likeyou have got a CIO badge on.' And I said, `Yes, I have,' and I told him I wasaiming to vote for the CIO, the way I told him."Robison also gave a confused account of an incident wherein Barker assistedseveralemployees in placing the Intervenor's insigniaon T shirts.Despite the fact that no evidence was offered to contradict Robison, because hewas evasive, confused, and self-contradictory and because I find his motive formaking himself available as a witness in this hearing was vengeful, I place no relianceupon his testimony and therefore do not credit any of it.Billy Paul Winebarger:Employee Billy Paul Winebarger testified about a conver-sation he had with Employment Manager Wilbur Fisher.All significant facets ofWinebarger's testimony were contradicted by Fisher. It is my opinion, upon con-sideration of all the testimony of both witnesses and their demeanor on the witnessstand, that Fisher's testimony was the more reliable.Accordingly, I credit Fisher'sdenials of Winebarger's testimony."M" System, Inc., Mobile Nome Division,Mid-States Corp.andLodge 1243,International Association of Machinists, AFL-CIO.Case No. 16-CA-906.1 July 5,1957DECISION AND ORDEROn March 20, 1957, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that1The instant case was consolidated for the purpose of hearing with Case No. 16-RC-1773 because substantially similar issues involving the Respondent's alleged interference118 NLRB No. 61.